t c memo united_states tax_court medieval attractions n v petitioners v commissioner of internal revenue respondent docket nos filed date lawrence l hoenig stephen j martin lisa f cetlin a keller young and david i bass for petitioners 1cases of the following petitioners are consolidated herewith medieval attractions b v successor_in_interest to medieval attractions n v docket no medieval dinner tournaments inc successor_in_interest to medieval attractions n v docket no medieval attractions n v docket no medieval attractions b v successor_in_interest to medieval attractions n v docket no medieval dinner tournament inc successor_in_interest to medieval attractions n v docket no medieval show inc docket no medieval show inc docket no medieval dinner tournament inc docket no and medieval dinner tournament inc docket no howard p levine benjamin a deluna kim a palmerino and robert f conte for respondent table of contents findings_of_fact i background ii expansion to the united_states a florida--personnel and pre-1986 corporate structure b california--personnel and pre-1986 corporate structure iii continued development iv contracts v coopers lybrand planning and petitioners' documentation vi trademarks and copyrights vii sec_351 transfers viii california and new jersey expansion a california b new jersey c c l advice ix dividends x marketing agreement xi commercial paper xii royalty transactions relied upon in federal tax returns xiii federal tax returns a mtnv msi b manv mdt c eurotor xiv certified audit xv irs audit opinion a eurotor i management and consulting fees b royal catering c a gelabert santandreu and segui services compensation in proportion to stockholdings ii franchise transactions and royalty fees iii interest_expense and guarantee fees resulting from lump-sum franchise payments iv interest deductions on the sec_351 transactions v the dollar_figure that mdt paid to msi as a marketing fee vi new jersey and california expansion expenses vii additions to tax and penalties for fraud and negligence a fraud b negligence viii substantial_understatement and increased interest a substantial_understatement b increased interest ix withholding of tax at the source a interest that mdt and msi paid to mabv and mtbv respectively b franchise fees that were paid_by manv to manver in fiscal_year ended date c mdt and msi payments to manver in date d amounts that manv msi and mdt paid to eurotor as management and consulting fees e guarantee fees paid to dapy and roundabout in connection with the commercial paper transactions x failure to deposit withholding_tax table of entity abbreviations anz australia and new zealand bank amsrott amsrott n v attractours attractours n v c l coopers lybrand canv corporate agents n v calinvest calinvest n v celin celin n v dapy dapy n v edemle edemle n v estaspan estaspan ltd etano etano n v eurotor europea de espectaculos cenas y torneo medievales s a futureprom futureprom n v gci glendale castle inc gatetown gatetown limited harris harris lippman co holiday holiday tours n v inverspan inverspan n v kds kingdom of dancing stallions ll lyon lyon lebasi lebasi n v lince lince n v mabv medieval attractions b v manv medieval attractions n v mci meadowland castle inc mdt medieval dinner tournament inc micv manver international c v msi medieval show inc mtbv medieval times b v mtnv medieval times n v manver manver n v ncb national community bank primavert primavert n v promidux promidux n v protravol protravol limited rc royal catering inc roundabout roundabout tours n v sdci san diego castle inc slider slider n v spectrust spectrust n v tm torneo medieval s a wayout wayout tours n v memorandum findings_of_fact and opinion cohen chief_judge respondent determined deficiencies and additions to tax and penalties in petitioners’ federal income taxes as follows docket no tax additions to tax_year sec sec sec ended deficiency a a a b dollar_figure dollar_figure of dollar_figure interest due on dollar_figure docket no tax additions to tax_year sec sec sec ended deficiency a a a b dollar_figure dollar_figure of dollar_figure interest due on dollar_figure docket no tax additions to tax_year sec sec sec ended deficiency a a a b dollar_figure dollar_figure of dollar_figure interest due on dollar_figure year year docket no deficiency dollar_figure docket no deficiency dollar_figure docket no year deficiency dollar_figure docket no tax additions to tax_year sec sec sec sec ended deficiency b a b b b dollar_figure dollar_figure of -- dollar_figure interest due on dollar_figure big_number -- -- dollar_figure big_number docket no year deficiency dollar_figure addition_to_tax sec_6653 dollar_figure docket no addition_to_tax and penalties sec sec sec year deficiency a a a dollar_figure dollar_figure dollar_figure -- big_number -- big_number dollar_figure docket no tax additions to tax and penalty year sec sec sec ended deficiency a a dollar_figure dollar_figure dollar_figure -- big_number -- -- dollar_figure after concessions the issues remaining for decision are whether amounts deducted as management and consulting fees are reasonable payments for services rendered whether the franchise transactions petitioners entered into were bona_fide so that petitioners are entitled to deduct royalty payments or whether an adjustment under sec_162 or sec_482 is warranted whether amounts petitioners deducted as interest and guarantee fees were associated with bona_fide debt whether amounts petitioners deducted as interest in sec_351 transactions were associated with debt whether medieval dinner tournament inc is entitled to deduct dollar_figure that it paid medieval show inc as a marketing fee whether petitioners may claim as current deductions the costs associated with new jersey and california expansions whether some of petitioners are liable for the additions to tax and penalties for fraud or in the alternative negligence whether some of petitioners are liable for the additions to tax for substantial_understatement_of_income_tax liability and increased interest whether some of petitioners are liable for withholding of tax at the source for interest debt guarantee consulting and management fees royalty payments and franchise fees and whether medieval dinner tournament inc is liable for the sec_6656 addition_to_tax for failure to deposit withholding of tax unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference the evidence from days of trial included big_number pages of transcript and thousands of exhibits many of which contained multiple parts and or were duplicates of other exhibits the failure of the parties to engage in timely good_faith voluntary and orderly exchange of documents resulted in the necessity of separately filed stipulations through the course of the trial without logical or consistent sequence or organization it is not reasonable to reproduce here all of the findings requested by the parties many of them are exaggerated extrapolations or unrealistic interpretations of the evidence we have set forth only those findings that are necessary to explain and dispose_of the issues for decision in these cases detailed findings concerning certain documents are necessary because of disputes as to the sham or fraudulent nature of petitioners' transactions documents and facts at times subsequent to the years in issue are set forth because they are relevant in determining when or whether other documents were prepared or events occurred the other agreed facts are incorporated in our findings by this reference findings_of_fact petitioner medieval show inc msi is a corporation organized under the laws of florida with its principal_place_of_business in kissimmee florida petitioner medieval dinner tournament inc mdt is a corporation organized under the laws of california with its principal_place_of_business in buena park california mdt is a successor_in_interest to medieval attractions b v mabv a corporation organized under the laws of the netherlands and mabv is a successor_in_interest to medieval attraction n v manv a corporation organized under the laws of the netherlands antilles i background the concept for entertainment facilities that came to be known as medieval times originated in spain during the late 1960's and into the 1970's jose montaner j montaner and his sisters owned a successful barbeque in son termens spain j montaner’s family had lived for centuries on the island of mallorca off the coast of spain j montaner’s mother was the countess of peralada and his family held the rights to use the title of the viscount of rocaberti j montaner had an interest in medieval history and incorporated that interest into a dinner theater and medieval show located in l’alqueria in spain after the l’alqueria show became successful j montaner moved the show to son termens in date j montaner his sisters francisco bosch oliver bosch and jose planas llabres de jornets incorporated son termens s a to operate a dinner theater in son termens the show at son termens featured a meal and medieval entertainment that included period costumes knights on horseback and jousting the show resembled scenes from the movie el cid which j montaner had seen prior to creating the show the show was run by the corporation and j montaner was a minority shareholder jaime climent climent had several businesses in benidorm spain including a barbeque restaurant with seating for big_number people called rancho grande climent was familiar with j montaner’s show and wanted to bring it to benidorm climent contacted j montaner and they agreed to open a show in benidorm on date torneo medieval s a tm was incorporated in spain the initial shareholders of tm were climent percent j montaner percent juan colom valcaneras percent juan-pedro rousselet barbaud rousselet percent and bosch percent tm operated a medieval theme dinner theater in benidorm in a castle known as castell comte d’alfaz some of the son termens employees were transferred to benidorm to assist with opening the show the benidorm show was similar to the son termens show and over time innovations were incorporated into the benidorm show the show in benidorm became profitable to years after it began operating neither j montaner his sisters nor the other shareholders of son termens s a were compensated by tm for_the_use_of the medieval dinner show concept ii expansion to the united_states a florida--personnel and pre-1986 corporate structure cristobal segui segui was a successful spanish businessman he owned an interest in son amar a large nightclub operated on mallorca that catered to tourists he also owned an interest in la granja a medieval village on mallorca alfonso chavez chavez was a u s citizen who lived in the same building as segui chavez was interested in finding an attraction to take to the united_states and spoke to segui about the show in benidorm j montaner also had been interested in opening a show in the united_states segui discussed chavez’s proposal with j montaner and they decided to put together a group of investors interested in opening a medieval show in the united_states the original group consisted of j montaner segui climent pedro montaner p montaner j montaner’s nephew johan kahne kahne a business_associate of p montaner and vincente valiente valiente this group of investors and martin santandreu santandreu who joined the group later comprised the spanish investors the spanish investors were successful businessmen each with a net_worth exceeding dollar_figure million resumes provided to a bank in a loan application filed by inverspan n v inverspan during or contained personal information on the spanish investors and included the following p montaner years old lawyer president of companies owns various parcels of land in spain personal estate value of dollar_figure million j montaner years old diploma in tourism part owner of a tourist complex that holds big_number people owns flats and plots of land personal estate value of dollar_figure million santandreu years old bachelor's degree 100-percent owner of three perfume stores 25-percent_owner of a financing company to 50-percent owner in several other businesses including nudist camps and nightclubs owner of land and property personal estate value of dollar_figure million segui years old bachelor's degree 100-percent owner in two real_estate companies to 50-percent owner in other companies including a museum restaurant and tourist attractions owner of land in spain personal estate value of dollar_figure million climent years old business administration part owner of dinner show hotel jousting show personal estate value of dollar_figure million in segui and j montaner traveled to the united_states to study the tourism market they visited orlando florida in date in date a group of the spanish investors came to the united_states to find a location for the dinner show climent noticed a suitable parcel of land on highway in kissimmee florida a sales contract was signed to purchase the highway parcel in date the spanish investors hired chavez to assist with the florida plans chavez and his wife were heavily involved in the preliminary development and organization of the florida operation and frequently represented the spanish investors chavez’s activities included buying land and looking for estimates contractors engineers architects attorneys accountants and banks chavez signed the contract to purchase the florida land for the castle and located charles h parsons parsons a florida architect the land_contract named the buyer as an offshore corporation to be formed in parsons traveled to the don pancho hotel in spain to meet with several of the spanish investors regarding the construction of the castle in kissimmee parsons viewed the castle at benidorm and was given preliminary drawings that a spanish architect had made of the benidorm castle chavez eventually signed the contract hiring parsons the spanish investors had several other meetings at the don pancho hotel to discuss the u s venture during one of these meetings santandreu promised the spanish investors that the american company would compensate them for their work the spanish investors began to form several corporations to develop the florida project the first_corporation inverspan was incorporated on date in the netherlands antilles with the assistance of florida counsel thomas allen allen of maguire voorhis wells and netherlands antilles attorneys l a haley and y l cuales of corporate agents n v canv inverspan was created to own the land and building used for the florida castle the shareholders of inverspan were chavez and climent percent each kahne j montaner and p montaner dollar_figure percent each santandreu and segui dollar_figure percent each and valiente dollar_figure percent family members such as husbands and wives who both held shares are included under the family name medieval times n v mtnv was incorporated in the netherlands antilles on date with the assistance of allen and canv mtnv was formed to operate the florida castle the mtnv shares were held by the same individuals and in the same proportions as the inverspan stock inverspan paid the costs of constructing the florida castle with a dollar_figure million loan from a bank the mtnv-inverspan shareholders pledged dollar_figure million collateral for the loan before the name medieval times was selected the name el cid and a dinner theater in a castle were considered the movie el cid had been released in and contained scenes that depicted a medieval castle with towers period costumes jousting sword fighting and knights all of which became elements of the medieval times show the spanish investors considered hiring charlton heston the star of el cid to open the mtnv castle in florida but they rejected the idea because of the expense the spanish investors needed a vehicle in which to invest and travel to the united_states because it was illegal under spanish law for spanish citizens to invest in the united_states without permission from the spanish government the spanish investors formed europea de espectaculos cenas y torneo medievales s a eurotor in spain on date for the purpose of carrying out among other objectives the promotion and development of public entertainment either in spain or abroad eurotor’s original shareholders were the spanish investors climent percent valiente percent santandreu percent segui percent j montaner percent p montaner percent and kahne percent of this group only j montaner and climent were shareholders of tm which operated the show in benidorm in approximately november or date eurotor requested permission from the spanish government to invest in the united_states permission was granted in date the spanish investors had earlier chosen to invest in inverspan and mtnv without reporting their investments to the spanish government they chose not to report because they believed the process was complicated and difficult and because they thought the response from the spanish government would be negative subsequent to the formation of mtnv several more netherlands antilles companies were formed from through for use by the spanish investors the spanish investors were concerned about confidentiality and had the stock of all of the corporations including inverspan and mtnv issued in bearer form to protect the identity of the shareholders the spanish investors decided to protect their identities further by using corporations to represent their interests the corporations that were created to represent the spanish investors with their owners were spectrust n v spectrust --valiente valiente died in and climent married valiente’s widow and took control of spectrust promidux n v promidux --p montaner dapy n v dapy --kahne attractours n v attractours --j montaner p montaner j montaner and kahne acted as a group in representing and voting the shares of promidux dapy and attractours roundabout tours n v roundabout and later primavert n v primavert --santandreu holiday tours n v holiday --segui and wayout tours n v wayout --climent these corporations each owned by a eurotor shareholder were known as the eurotor group of companies after the corporations were formed the bearer_shares of mtnv stock that were owned by each of the eurotor shareholders were transferred to each shareholder’s respective netherlands antilles corporation after the stock transfers the mtnv shareholders consisted of the netherlands antilles corporations spectrust promidux dapy roundabout attractours wayout holiday and in his individual capacity chavez chavez a u s citizen was not a eurotor shareholder and did not have a netherlands antilles corporation representing his interest in mtnv andres gelabert a gelabert worked for segui at segui’s nightclub in spain he was sent to florida to supervise construction and to set up the operations of the florida castle on date allen on behalf of mtnv offered to a gelabert in writing the position of managing director of mtnv the offer provided for a salary of dollar_figure per year and percent of gross revenues a gelabert’s duties included supervising the construction of the castle in florida recruiting and training to persons to be employed by mtnv particularly kitchen staff ensuring all aspects of the production including verifying that the costumes and props were historically accurate and developing marketing and public relations strategies the offer was contingent on a gelabert’s getting approval from the u s immigration and naturalization service to work in the united_states royal catering inc rc was incorporated in florida by allen on date a gelabert was listed as the sole corporate director a gelabert was the sole shareholder of rc during the years in issue rc was purportedly established to provide catering services to the castle initially rc was actually used only as a vehicle to obtain u s visas for a gelabert and jose pepe sans sans the mtnv shareholders loaned dollar_figure to rc the loan was repaid between march and date the interest on the loans was paid from an mtnv account during the years in issue rc’s books_and_records were petitioners’ books_and_records in addition to a gelabert climent assembled other personnel in spain to bring to the united_states to assist with the florida operation these individuals included george stonecrow stonecrow vicente valiente jr valiente jr jose pepe castro castro and several knights tino brana victor lara robin brevik and javier elvira climent also had crates of materials sent to florida from spain the materials included costumes weapons objects for the horses and decorations by the end of chavez was no longer involved in the daily florida operation that was run primarily by a gelabert and castro a gelabert was in charge of the castle construction aspects of the show and the food and beverages a gelabert and castro also secured construction bids worked with the banks on loans worked with the engineers and contractors applied for licenses and certificates such as employer identification numbers and liquor licenses procured services paid bills purchased restaurant equipment provided for the care of the horses and coordinated the kitchen design and construction stonecrow was knowledgeable about the medieval era and maintained the historical authenticity of the show stonecrow designed and sewed costumes and painted murals stonecrow was the producer of the mtnv show in florida and was the master of ceremonies when the florida castle opened in date charles c bellows bellows was hired by mtnv as the marketing manager in bellows heard about the castle’s opening in florida and contacted mtnv he met with segui and santandreu who offered him the position bellows was experienced in the entertainment market having previously worked for holiday inn worldwide sales and then for ringling brothers barnum bailey circus world in florida bellows hired an assistant andrea kudlacz kudlacz who had previously worked for disney world in florida bellows created a marketing plan and budget hired staff and marketing consultants and made contacts with the florida tour industry he established procedures for the marketing department he and his staff developed brochures and other printed marketing materials bellows and kudlacz oversaw the production and purchase of print radio and television advertising for mtnv bellows’ wife designed the letter style used to write the words medieval times bellows originally reported to segui but began reporting to a gelabert when a gelabert was appointed general manager of the florida operation in some instances the spanish investors would review bellows’ plans give directions and make suggestions regarding marketing actions that they wanted bellows to take in bellows set up an in-house advertising agency at mtnv bellows monitored mtnv's competition in the central florida area the companies that mtnv considered as competition included king henry's feast which was operating during the mid-1980's king henry's feast was a medieval dinner show that seated to customers the customers were served a meal and watched a show that included sword fights with armor and acrobats for a period of time king henry's feast featured jousting although it was not part of the dinner show leandro galindo galindo met a gelabert while a gelabert was working on the florida castle a gelabert sent galindo to a horse training school in florida for about months so that galindo could become a knight a gelabert also asked galindo to set up a photography department galindo researched equipment and presented the information to a gelabert a gelabert chose a photography equipment company that provided a 2-week training session with the purchase of equipment to the best of galindo’s knowledge no one at mtnv knew anything about photography equipment galindo set up the lab and hired and managed the six employees who worked in the photography department the general concept of taking pictures at the castle was not new photographs were taken and distributed to customers at son termens in spain the methods used to take the pictures and the type of shots available to the customers however were new galindo and his staff experimented with their own methods of making photography sales profitable some ideas were not successful and some ideas such as group shots were successful and became part of mtnv’s operation climent moved to florida in the fall of and stayed until the end of date segui santandreu and p montaner also came to the united_states to assist with the opening of the florida castle after the florida opening the spanish investors returned to spain some of the investors visited the united_states occasionally after their return to spain b california--personnel and pre-1986 corporate structure in the spring of the spanish investors discussed the possibility of expanding to california in date bellows and kudlacz went to southern california and met with wesley taylor taylor a commercial real_estate broker taylor had a listing on property that had formerly belonged to a company called the kingdom of the dancing stallions kds in buena park california in the fall of a gelabert met with taylor to discuss the kds property initially kahne and j montaner advised against expanding to california due to several factors including the cost of a new castle santandreu and segui however concluded that the cost would be reduced by altering the existing_building on the kds property to fit a medieval theme even though it would be dissimilar to the florida castle the reassessment of expenses helped persuade the spanish investors to proceed in california a gelabert signed the contract to purchase the kds property on date taylor did not meet with any of the spanish investors until date expenses_incurred by santandreu segui j montaner and kahne in connection with investigating the california castle were paid_by mtnv the same type of corporate organization was used to operate the california castle as the florida castle on date calinvest n v calinvest was incorporated in the netherlands antilles the purpose of calinvest was to own the land and building used for the california castle on date manv was incorporated for the purpose of operating the buena park castle the shareholders of calinvest and manv were as follows name interest in manv interest in calinvest dapy kahne1 holiday segui1 primavert santandreu1 promidux p montaner1 roundabout santandreu1 spectrust valiente1 wayout climent1 royal catering a gelabert1 estaspan ltd santandreu j montaner segui kahne - - - - - 1denotes the owners of the corporations who held the interests in manv and calinvest estaspan ltd estaspan was a bermuda corporation controlled by gavin h watson jr watson watson was mtnv’s banker in florida chavez did not participate in the california operation chavez wanted to participate in california but the spanish investors specifically excluded him sans who had known segui since childhood came over from spain in late to run the florida castle so that a gelabert could go to california sans took over as general manager of the florida operation he had no experience running a dinner show his experience was limited to operating a restaurant and tour agency in spain a gelabert went to california in early to renovate the existing kds building and to set up the california operation he hired a general contractor and a kitchen contractor and brought florida mtnv employees to work on the california castle a gelabert also brought several artists from florida and hired local artists to paint murals and crests at the california castle bellows developed a marketing program for the california castle prior to its opening in he used the expertise he had acquired in florida and interviewed and hired new personnel the california market differed from the florida market because the california clients were primarily local residents and not out-of-town tourists tm did not send property or supplies to california the florida castle transferred horses and knights and other equipment and employees to california peter woefel woefel the food and beverage manager of the florida castle moved to california to become the food and beverage manager of the california castle woefel oversaw the food preparation and kitchen operation and in date prepared a procedure review memorandum concerning alcoholic beverage procedures for the california castle stonecrow provided extensive services to the california castle from to galindo sent one of his staff to california to establish the california photography lab the california lab was modeled after the florida lab galindo created an operations manual for the california lab based on his experience in florida when the california castle opened the best knights from the florida castle were sent to california to work as knights and to train other knights iii continued development the florida castle opened in date several improvements and changes were made from to including demolition of a ramp and a new entry to the existing_building a new lounge new heating and air conditioning a new ticket office new offices a new kitchen including marinating tubes replacing electric stoves with gas stoves new stables and a medieval village the annual florida attendance figures were as follows year attendance big_number big_number big_number big_number big_number year attendance big_number big_number big_number big_number big_number the california castle opened in date from to many renovations and additions were made to the california castle a formal gift shop hall of flags arms and a torture museum were added renovations included a redesign of the existing facility remodeling the banquet facility with a dance floor and remodeling the kitchen museum and bathroom rc and mdt entered into a management agreement that was dated date a gelabert was the owner and president of rc the agreement called for rc to manage its food and beverage operation mdt was to provide all of the kitchen facilities and to employ all of the wait staff rc was to receive percent of gross_profits and mdt was to reimburse rc for salary payroll_taxes insurance and other related expenses for president of manager food and beverage manager of medieval and assistant food and beverage manager of medieval the agreement was notarized on date both the florida and california operations were structured into departments that included marketing accounting food and beverage show sound and lighting photography gift shop and stables and knights the department heads reported to the general manager of each castle the general manager approved changes that were improvements in the operation of the castle and did not substantially change the theme of the show the general managers provided information on the operations to the spanish investors jack rein rein was a professionally trained actor and dramatic writer he was hired by the california castle as the emcee a month after it opened in when rein commenced his employment he was given a 10-page outline of the show rein began updating the script during and making it more complete by adding dialogue for different characters and for the emcee every months or so the ending of the story was changed and changes were made to the script to reflect the different endings rein continued to update and vary the script to reflect dialogue changes in the show in rein prepared a script that became the standard for all of the castles recorded music was used in the medieval times shows between and including excerpts from el cid and conan the barbarian michael schwartz schwartz and dan friedman friedman composed a soundtrack in for the medieval times shows that was used in all of the castles schwartz was an employee of manv and approached a gelabert about the idea of composing an original score schwartz and friedman prepared a demonstration recording for a gelabert a gelabert liked the demonstration so schwartz and friedman composed music for the entire show schwartz and friedman produced the music at their own risk and presented it to the spanish investors the spanish investors approved the score and paid schwartz and friedman dollar_figure for their finished product the fee was originally paid_by manv through its successor_in_interest mdt in a gelabert met with michael hartzell hartzell who was the director of entertainment for the excalibur hotel and casino in las vegas nevada hartzell was interested in locating an independent_contractor to produce a medieval times-type show at the excalibur the excalibur opened the king arthur's tournament show king arthur's in the hotel on date without the assistance of a gelabert or the medieval times companies king arthur's seated customers and featured a meal jousting and knights the hotel also had a medieval village with shops and five specialty restaurants as of medieval times had not initiated any type of legal proceeding against the excalibur in relation to king arthur's iv contracts before the florida castle opened the eurotor shareholders wanted assurances that they would be compensated for their assistance in the development of medieval times allen drafted an agreement dated date between mtnv and eurotor and tm with eurotor and tm referred to collectively as eurotor the agreement required that eurotor open an office in florida and provide management and personnel to assist with the construction and operation of the florida castle mtnv agreed to compensate eurotor with payments of percent of the total estimated cost of the facility excluding financing costs during both the creation and development phase of building the castle for a total of percent and cents per customer during the operational phase of the castle the agreement stated that it was to be in effect for a period of years from the date of the agreement the agreement did not refer to any other fee agreements the agreement was signed by a gelabert for eurotor climent for tm and allen for mtnv the agreement did not mention or refer to a franchise prior to drafting the date contract allen had written a list of items that he needed to include in the document his notes did not contain a reference to any other agreements a list of the documents that were in existence in kissimmee during referred to the date contract v coopers lybrand planning and petitioners' documentation coopers lybrand c l is a big six accounting firm known for its worldwide market c l prepared all of the tax returns for the medieval times companies beginning with the mtnv return in in santandreu sought the assistance of c l in brussels belgium to find a structure that could be used for the nontaxable receipt of payments made to the spanish investors by mtnv c l suggested the use of a nonresident united kingdom company to santandreu in a letter dated date gatetown limited gatetown was a united kingdom corporation registered on or about date by nigel leonard blood in date segui’s father-in-law jose garcia de oteyza romero de oteyza was in contact with harris lippman co harris an accounting firm in the united kingdom in an date letter de oteyza sent funds to harris to acquire gatetown the letter stated that gatetown limited will take care of getting paid royalties and copyrights of a dinner-show situated in the u s a the correspondence also referred to a company called protravol limited protravol that would be used for the buying and selling from spain to u s a of souvenirs the letter informed harris that the directors of both companies should be de oteyza and jaime antonio mayol castaner mayol segui’s brother- in-law in a letter to the united kingdom taxing authority in harris represented that gatetown commenced business date that gatetown’s registered office was in palma de mallorca spain and that the nature of the company’s activities was as owner of royalty and copyright agreements gatetown’s original incorporators resigned on date and mayol and de oteyza were named as the officers the gatetown stock which consisted of two shares was held equally by mayol and de oteyza as nominees on date a gelabert sent to francois a nouel nouel of canv a letter requesting that among other things nouel submit the names of manver lince and attractours for approval by the chamber of commerce of the netherlands antilles attractours lince n v lince and manver n v manver were incorporated in the netherlands antilles on or about date lince was owned by holiday roundabout dapy and promidux manver was owned by spectrust and wayout attractours was owned by promidux and dapy the manver incorporation fees were paid_by wayout lince was capitalized with dollar_figure on date from an account maintained in the name of holiday ian forsyth forsyth was the international tax partner at the c l los angeles california office from to as appears from his handwritten notes and related correspondence forsyth was aware of the medieval times company early in prior to purchase of the california castle in date forsyth met with representatives of the medieval times companies at c l in los angeles during the numerous meetings that occurred forsyth met primarily with santandreu jeronimo onate onate and a gelabert santandreu and onate represented the medieval times companies and gatetown or manver or both kenneth h kim kim was employed at c l as a tax manager and assisted forsyth in the representation and meetings during a date meeting the then-existing structure of the medieval times companies was reviewed with forsyth forsyth began to design methods intended to improve the corporate structure of the medieval times u s entities forsyth thought the branch_profits_tax in the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 would make the existing structure of medieval times undesirable forsyth took notes at these meetings notes dated date contain the following references royalties recommend trademark attorney none registered which company should own trademark - where copyright - which co spanish nationals ‘own’ florida co not now paying royalties the notes also state trademark - offshore objective royalty of pre- tax profit problem ownership of intangibles additionally the notes reflect that the spanish operation trained the florida personnel and provided technical and logistical support but that the structure was set by the florida operation which sent people to california regarding a license agreement the notes state license agreement from foreign corp to nv-florida for uk co forsyth wanted to determine a method to make payments to the spanish investors while incurring a minimum amount of u s tax forsyth developed a plan that he outlined in a letter to santandreu dated date forsyth recommended that the spanish investors set up a domestic_corporation to operate the florida and california castles and utilize a three-tier corporate operating structure specifically he recommended that mtnv cease operating in the united_states transfer its assets to a dutch or other nationality subsidiary and then have the subsidiary transfer its assets to a new operating company incorporated in florida before forsyth finalized his plan for corporate restructuring he was waiting for a final ratification of an income_tax treaty between the united_states and the netherlands forsyth suggested that using a dutch company as the intermediate tier would have advantages forsyth recommended the use of sec_351 to transfer the assets from the netherlands antilles corporation to the intermediate-tier dutch corporation and then from the dutch corporation to the new domestic operating company gordon thring thring worked in the c l los angeles office he drafted a letter to santandreu based on conversations he had with forsyth the letter to santandreu was marked september draft and it stated that c l had reviewed the advice from the date letter to take into account recent tax code changes and the recently signed income_tax treaty between the united_states and the netherlands with respect to the netherlands antilles the letter affirmed c l’s recommendation for medieval times to use a three-tier corporate structure as suggested in the date letter the ostensible advantages of the three-tier structure included limiting u s withholding_tax to percent for dividends_paid to dutch companies and zero percent for interest_paid to dutch companies and dividend income from the u s company would be tax-exempt in the netherlands a section in the september draft letter discussed royalty payments on intangible assets the letter stated we understand that it is intended to license m t u s medieval times u s to use the ‘medieval times’ concept and any material that may be copyrighted c l suggested the use of a barbados company to license the intangibles to a dutch company that would in turn license them to the medieval times u s companies c l stated that the advantage to this arrangement was that the royalty income would not be subject_to_withholding tax in the united_states or in the netherlands forsyth responded to a request from santandreu in an date letter that summarized the reasons c l was recommending the changes to the medieval times corporate structure c l stated that the problems with the current structure were that a 30-percent withholding_tax would apply to royalty payments from mtnv and manv and that a 30-percent branch_profits_tax would apply on earnings and interest deemed distributed by the existing netherlands antilles companies to nonresidents c l’s recommendation included transferring existing operations and real_estate to u s_corporations owned by dutch holding_companies that would in turn be owned by the existing netherlands antilles companies the recommendation also included borrowing in the united_states to the maximum extent possible through mortgage loans and working_capital to maximize tax benefits with the funds used to pay dividends and or reduce capital prior to implementation of the reorganization and prior to the effective date of the new tax act the result would be to reduce the tax_rates for interest from percent to percent for royalties from percent to dollar_figure percent and for dividends from percent to percent the date letter also included a list of things to do to implement the plan which included determining the entity to own the intangibles trademarks copyrights etc and completing licensing agreements implementing a borrowing strategy and targeting a completion date of date or a november fiscal_year for manv and calinvest to delay the effect of the tax reform act with respect to the 30-percent withholding_tax forsyth listed the information that was required as soon as possible which included balance sheets profit and loss statements profit forecasts recent tax returns a listing of all agreements licenses etc that would need to be transferred to the new u s subsidiaries and details of the shareholdings of the netherlands antilles companies forsyth needed the information to prepare a tax_benefit forecast and a final version of the detailed letter he had reviewed with santandreu during date it had not yet been determined who would own the intangibles while c l with the spanish investors’ knowledge was drafting documents that named manver as the licensor of the intangibles the spanish investors were also taking steps to have gatetown own the intangibles in an date letter from harris the united kingdom accountants to the directors gatetown limited euritor harris stated their understanding of the current situation and the proposed steps to be taken with regard to the setting up of the trading operation of gatetown limited in the united kingdom the letter included the following information an nv corporation exists with of that corporation being owned by spanish individuals and by arms- length nv companies gatetown limited has agreed to buy the united_states and canadian copyright and royalties from a spanish corporation in respect of medieval times and this purchase will be financed by loans from the nv corporations the letter also noted that the two shares of gatetown stock had been increased to shares with each being held by mayol and de oteyza jon edwin hokanson hokanson was an intellectual_property specialist with the law firm of lyon lyon ll in los angeles hokanson was drafting licensing agreements between manver and mtnv for_the_use_of the intangibles at this time however it was still uncertain who would own the intangibles that were being licensed hokanson spoke with forsyth on date regarding the licensing agreement in a letter to forsyth dated date hokanson enclosed a new draft of the licensing agreement the new draft expanded the scope of services provided to the licensee to include the right of the licensee to engage in a business system in addition to the right of the licensee to use the servicemark hokanson believed that the transaction fell within the california franchise law and he had already advised a gelabert of that opinion hokanson stated that he was forwarding a copy of the revised licensing agreement to a gelabert in addition to hokanson forsyth spoke to santandreu on date in a november draft of a letter to santandreu forsyth recapped a date conversation and supplied further details on the proposed structure of medieval times among other items the letter specifically addressed the choice of entity to own the intangible assets and the question of an appropriate royalty and management fee rate the letter noted that manver currently owned the intangibles and should license them to manv and mtnv for the current_year during the current_year forsyth believed that only percent of the royalties would be subject_to tax forsyth suggested that a new licensing structure be implemented once the three-tier system was in place forsyth stated in the draft that as they had previously discussed a super_royalty fee could be justified if above-normal profits were due to the nature of the intangible asset forsyth discussed the new provisions to sec_482 in the tax reform act supra and stated among other things to set the appropriate royalty rate would require a detailed analysis of the worth of the intangible asset and the effect of the intangibles on the profitability of the two operating entities as a working guide perhaps a rate somewhere between would seem reasonable however before a rate is decided upon we will require further consultations with you it is important in justifying this high rate that the franchise agreement between the owner of the intangibles and the u s operating entities detail precisely the distinctive type of restaurant and entertainment services being franchised as the medieval times concept we consider that the draft franchise agreement forwarded under cover of lyon lyon’s attorneys letter of date is appropriate subject_to a few general comments we consider that reference should be made to the script document as amended called the copyright book which details the sequence of the performance in addition we consider that the agreement should specify some of the services that the licensor shall provide to the licensee this will include such things as assistance in the design of costumes and training of horses and actors finally we consider that the license should be an exclusive license for a limited area eg orange county california rather than the nonexclusive license for the whole of the u s as is in the current draft agreement the retention by the licensor of quality control powers extensive cancellation rights and the right to sublease in the u s will assist the argument for a super_royalty these all point to the licensor retaining control of the future marketing development and profitability of the licensed concept we consider that the proposed widely worded franchise agreement will restrict the basis on which a management fee may be charged however it is still possible to enter into an independent management agreement and to charge a separate management fee we suggest that such a fee be limited to either a cost plus basis or a relatively low rate say no more than of gross revenue we emphasize that the services provided should go beyond the normal stewardship functions that shareholders may exercise these include ensuring that the information provided to shareholders is adequate and even the selection of senior personnel the management agreement should emphasize services that a independent management consultant may provide such as detailed advice on i the accounting and administration system ii a financing strategy and iii personnel selection at all levels we do not recommend charging a separate management fee on top of a super_royalty under the proposed franchise agreement however if you wish to have a separate management fee charged to the u s operating companies we would appreciate the opportunity of reviewing the draft agreement prepared by your attorneys the draft listed actions that needed to be completed including actions that needed to be commenced immediately after a date meeting the matters that still needed to be resolved included the ownership of the intangible assets and licensing structure and clarification of the process of transferring the intangible assets to the owner the royalties and management rates and contents of the supporting agreements and the method by which it was intended to repatriate the royalty income to the beneficial owners of intangible assets who c l understood were largely spanish residents louis devries devries was working with medieval times at the c l office in the netherlands devries met with santandreu and onate on november and at the meeting they discussed the draft version of ian forsyth’s letter santandreu and onate had specific questions about certain items in the letter santandreu was of the opinion that the suggested to 15-percent royalty rate discussed in the draft letter should be calculated on gross_income on date forsyth sent to devries a memorandum stating that c l and medieval times had decided to use manver to hold the intangibles and to go ahead and try to get a tax ruling for manver from the netherlands antilles forsyth promised devries that he would forward a timetable of all of the actions to be taken on behalf of medieval times in the next few days on date the c l office in the netherlands antilles sent a letter to the netherlands antilles inspector of taxes the letter stated that manver was going to be receiving royalties from two nv companies that were operating amusement parks in the united_states c l wanted a ruling that only percent of the royalties paid to manver would be subject_to tax c l received the favorable ruling on manver on date on date c l received documents from medieval times for the first time the documents represented among other things that the medieval times organization was a franchise onate sent copies of six documents to forsyth only one of which was signed the first document dated date purported to create a joint_venture between eurotor and tm although it discussed payments_to_be_received from mtnv mtnv was not a party to the agreement the stated purpose of the agreement was to join tm and eurotor together with the object of providing to mtnv the right to use the formula created to put in motion and exploit the dinner-show and tournament that is developed in a medieval atmosphere for such end the necessary information will be ceded to medieval mtnv for the organization ambientation and launching through an operations manual in which all will be duly detailed likewise the orientations and consultations that might proceed the construction of the castle where the formula will be promoted administered and managed the document initially established the same fee arrangement as in the date contract that allen drafted percent of the total estimated cost of the facility during the creation and development stages for a total of percent and cents per client when the castle is operational the document provided for payment by mtnv to eurotor and tm jointly but it will be exclusively eurotor that will have the rights to them during the entire time that this contract might last the document then varied from the date document in that it further stated that once mtnv had achieved a daily average in the last fiscal_year of clients eurotor and tm would separate nullifying with all effects their merger after the separation tm was to receive from mtnv percent of mtnv’s gross production tm was to take exclusive charge of technical assistance not management tm was to contribute to mtnv the use of the name trademark and idea the handbook or formula all of its experience with respect to choreography lights and sound the making and maintaining of the costumes and wardrobe all that is relevant to the equestrian section of the program all that is relevant to the fights duels and selection and control of the weapons its knowledge with respect to the serving of food and drink catering an assessment with respect to the promotions and publicity and effect a persual sic and control of quality and advise on the modifications that ought to be carried out to which mtnv would always be heedful eurotor was to contribute to mtnv its experience in the management of companies including finance administration and personnel the document further stated by express desire of eurotor and torneos tm it is put in evidence that torneos tm is the exclusive owner of this formula that in other countries is named franchising the document listed santandreu as the representative for eurotor and j montaner as the representative for tm the second document was a copy of the date contract that allen drafted discussed earlier it was the only signed document the third document was dated date and titled contract between torneo medievales s a and medieval times n v this document purported to bind mtnv to the percent of gross production to which eurotor and tm agreed in the date agreement it provided for tm to license to mtnv for a period of years beginning date that the latter may use the name of medieval times trademark idea guide and operations manual which are the property of torneos tm in the territory of the united_states of america and canada of the dinner show of a medieval theme with tournaments of the same period herein called ‘formula’ mtnv would be required to pay to tm percent of its gross_income beginning when mtnv reached a daily average of clients per day as set forth in the date joint_venture agreement between tm and eurotor tm was to assist mtnv with choreography design and upkeep of the costumes and accessories the equestrian part of the show fights and duels and selection and control of the weapons and catering system of preparing and serving meals tm was also to be responsible for quality control mtnv promises to respect all the rules and standards registered in the formula and operations manual of which it will have received the relevant copy from torneos tm j montaner was listed as the representative for tm and a gelabert as the representative for mtnv the fourth document was dated date and was an agreement between manver and tm whereby tm is the owner of the idea the name medieval times trademark guide and operations manual of the dinner-show of a medieval theme with tournaments of the same period hereinafter ‘formula’ the document referred to the date agreement between tm and mtnv and stated that as of the date of this agreement date the 700-client per day average had not yet been reached it further recited tm acquired great and grave responsibilities with respect to the services loaned for the granting of the license to medieval times n v and in view of the growth of medieval times n v and through the pertinent studies the following conclusions have been reached that a by its own means it will be impossible for tm to comply with its obligations of the contract if this should occur b obtaining these means through a third party would be highly costly and will produce little profit whereas considering the aforestated the decision has been taken to sell to manver all the rights of the formula in the territory of the united_states of america and canada as of date manver was to pay to tm big_number pesetas tm was to deliver authentically the name trademark and hand-book of the formula to manver in the act of signing this contract the contract was not signed the representatives were j montaner for tm and mayol for manver and the parties were to have been assembled in alfaz del pi spain the fifth and sixth documents were purportedly management contracts between eurotor and manv and eurotor and mtnv respectively the eurotor and mtnv document was dated date and named sans as the representative for mtnv and santandreu for eurotor it stated that as of date the joint_venture between eurotor and tm the date agreement was terminated the document referred to the date management agreement between eurotor and mtnv that was drafted by allen and stated that the management assessment provided to mtnv by eurotor continues to be essential to mtnv mtnv agreed to pay to eurotor effective date for a period of year percent of its gross production eurotor was to provide among other things assessment on finance administration marketing licensing and franchising personnel and budgets these services allegedly provided under the date management agreement were the same services forsyth specified in his date draft letter to santandreu the management agreement between eurotor and manv was dated date and named as representatives a gelabert for manv and segui for eurotor it did not mention any of the other agreements but provided for the same arrangement ie percent of gross production with a 1-year duration the services that eurotor was to provide were the same as in the agreement with mtnv there were additional documents related to tm eurotor gatetown and manver that were dated but not provided to c l in there were also documents dated that were actually drafted sometime during and later two documents both in spanish reflect a sale by tm to gatetown of the medieval times formula tm was to deliver pursuant to the sale the name trademark and handbook of the formula to gatetown the two documents are virtually identical in language and terms and both are dated date the only difference is that one document reflects a sales_price of dollar_figure and is signed by mayol for manver and by j montaner for tm the other document reflects a sales_price of big_number pesetas approximately dollar_figure and was not signed the language in both documents except for the sales_price was the same language in the document provided to c l on date that purported to represent a sale of the medieval times formula from tm to manver for big_number pesetas an unsigned letter dated date notified mtnv that tm had sold its rights to the medieval times formula to gatetown the letter was addressed to the attention of a gelabert two letters dated date on manver stationery notified mtnv that manver had purchased the rights to the medieval times formula both letters referred to the document between mtnv and tm dated date one letter addressed to sans was in spanish and informed mtnv that manver purchased the formula from tm it was signed by mayol for manver the other letter addressed to sans was in english and informed mtnv that manver purchased the formula from gatetown it was signed by mayol for manver and by sans for mtnv a bill of sale dated date purports to represent a sale from gatetown to manver of all the rights to the patent trademark copy right trade secret contracts including the goodwill services production advertising distribution marks ideas concept operations manuals show scripts and the name medieval times which are identified by the marks ‘medieval times’ and ‘medieval times with design’ the sale was in consideration of shares of stock and an obligation to pay dollar_figure million u s dollars for a total value of dollar_figure million the dollar_figure million was to be paid in five annual installments of dollar_figure each with the first payment commencing on date the document was signed by mayol for gatetown and by nouel an attorney at canv for manver an annex to the bill of sale between gatetown and manver provided that the annual installments of dollar_figure beginning date should have added to them simple interest of percent per year payable monthly on the outstanding balance the document was dated date and was signed by mayol for gatetown and by onate for manver an agreement dated date between eurotor and mtnv purported to amend the date document notwithstanding that mtnv was not a party to the date document the original construction on the castle had been completed prior to the castle’s opening in date 2-l years before date the amendment was allegedly necessary because the scheduled time to finish the constitution sic was delayed for about six months or more the two parties agree that because of the reasons mentioned above instead of an accrued as seen in the agreement signed of it would be ten of the total estimated cost of the facility the agreement was signed by sans for mtnv and by santandreu for eurotor manver purportedly entered into licensing agreements with mtnv and manv in both documents granted the licensees manv and mtnv the exclusive right to use the licensed services described as the licensed servicemarks and the distinctive services in connection with the sale offering_for_sale and advertising of restaurant and entertainment services using the distinctive services both documents required that the licensees pay to manver a royalty fee equal to a percentage of the total gross_sales derived from the services listed thereunder with the percentage established as percent for the first year percent for the second year and percent for each year thereafter the percentages were within the range suggested by forsyth in the date draft letter the draft letter was prepared several months after the date placed on the licensing agreements the agreements were for a duration of years the manv licensing agreement was dated date with payments beginning date the mtnv licensing agreement was dated date with payments beginning date both documents stated the first payment is due days after commencement of operations by licensee the mtnv agreement was signed by mayol for manver sans for mtnv and watson as a witness watson dated his signature date the manv agreement was signed by mayol for manver and by a gelabert for manv the language in both of the documents was substantially identical to the language in the draft of a licensing agreement prepared by hokanson and forwarded to forsyth on date which was several months after the date of the licensing agreements the differences between hokanson’s drafts and these two licensing agreements were the parties’ names dates and payment terms gatetown’s stock was held by de oteyza and mayol into futureprom n v futureprom was a netherlands antilles entity incorporated on or about date on date onate sent a letter to sans requesting that sans check to see if allen had the share certificates and articles for futureprom on date the two shares of gatetown were transferred from de oteyza and mayol to lince and futureprom lince and futureprom each received one of the two gatetown shares on the same date de oteyza resigned as a director of gatetown and was replaced by onate after de oteyza and mayol transferred their stock the owners of gatetown through their ownership of lince and futureprom stock were attractours j montaner dapy kahne holiday segui roundabout santandreu spectrust valiente wayout climent promidux p montaner primavert santandreu and chavez harris sent correspondence to hm inspector of taxes in london that detailed gatetown’s activities among the documents were the bill of sale from gatetown to manver of the rights to the medieval times concept and the annex that added the interest payment three additional documents were enclosed the documents attempted to bind gatetown to pay percent of the payments it received from manver to lince and futureprom the first agreement stated in consideration of the receipt of dolars being an unsecured loan with no interest or fixed repayment date gatetown limited the borrower agrees to pay futureprom n v the lender ninety-five of any future royalties franchise fees sale proceeds or any other income or interest whatsoever arising from the purchase by gatetown limited of the rights to torneos medievales s a of all patent trademark copyright including the goodwill services production advertising distribution marks ideas concept operation manuals show scripts and the name medieval times which are identified by the marks medieval times and medieval times with design which it gatetown has today purchased by the assistance of the above mentioned loan from futureprom the document was dated date and was signed by mayol for gatetown and by nouel of canv for futureprom the second document was almost identical to the first document except that the loan was from lince to gatetown for 936dollar_figuredolars the remaining terms and conditions were the same it was dated date months before lince was incorporated it was signed by mayol for gatetown and by segui for lince the third document referenced the first and second documents and provided that in consideration of the loans provided to gatetown by lince and futureprom whereby gatetown agreed to pay percent of any royalties franchise fees etc to lince and futureprom gatetown was now agreeing to pay to lince percent of all of the income received from medieval attractions n v buena park u s a and to pay to futureprom percent of all of the income received from medieval times n v kissimmee u s a the document was signed by segui for lince and by nouel for futureprom it was dated date gatetown's existence was reflected in other documents maintained by harris including a copy of the spanish version of the agreement whereby tm sold its rights to the medieval times concept to gatetown for big_number pesetas the loans from lince and futureprom totaled dollar_figure another document in harris’ possession was titled gatetown limited accounts for the period ended 30th date that document contained the following principal activity and business review the principal activity of the company is that of owners of royalty and copyright agreements the company acquired the rights to certain trade marks patents etc which were transferred and assigned to the subsidiary company manver in exchange for the entire issued share capital the subsidiary company not having any assets or liabilities previously in addition to an obligation to pay to the company dollar_figure each year for years the company is under obligation to its two shareholders futureprom n v and lima sic n v to pay of its income to the two companies the company has had a satisfactory year and looks forward to the future with confidence the document listed as gatetown’s assets dollar_figure million as investment in subsidiary and dollar_figure as amounts owed by subsidiary company the date letter from harris to hm inspector of taxes included the following information on royalty payments by gatetown futureprom n v lince n v dollar_figure big_number big_number dollar_figure big_number manver international c v micv and manver global b v were incorporated in santandreu and onate were members of micv’s executive committee lince and futureprom each owned percent of micv stock a document dated date purported to transfer from manver to micv all world wide rights to the intellectual_property and franchising rights with respect to the idea concept and operating manuals concerning a dinner and tournament show restaurant in medieval style and or villa’s medieval style under the names medieval times and or medieval life and all related rights including but not limited to trademarks tradenames copyrights goodwill licenses and physical ownership of documents embodying any right of intellectual_property and franchising rights etc hereinafter referred to as the intellectual_property in consideration of the sale micv agreed to pay to manver dollar_figure million by way of two promissory notes which will be issued upon signature of this agreement the document was signed by onate for manver and by santandreu for micv subsequently a financial statement for micv reflected a dollar_figure 1-million note payable in the dollar_figure million was reflected as capital stock vi trademarks and copyrights in date castro filed an application_for a post office box in kissimmee florida in the name of medieval times the name medieval times had not been used previously in the united_states or spain in date a gelabert filed an application_for a business license with the state of florida the business name on the application was medieval times from to the medieval times trademark and logo continued to evolve and the stationery and business cards bore different lettering styles and designs the rocaberti shield was used in some instances and in other instances a picture of a castle was used on stationery hokanson at ll performed trademark and copyright registration work for the medieval times companies in and originally manv was identified as the client invoices for ll’s services on date and date were sent to manv in buena park california hokanson relied on the information provided to him by a gelabert forsyth santandreu and onate with regard to the ownership of the trademark hokanson made no independent inquiries into the ownership of the trademarks a letter dated date from a gelabert to hokanson stated names of corporation which will register the trademark of medieval times will be gatetown ltd limited incorporated in england on date ll filed to register the marks medieval times and medieval times with design in california and florida in date the medieval times mark consisted of the words medieval times the medieval times with design mark consisted of the words medieval times and the rocaberti shield the california marks were successfully registered in california in may and date the florida marks were successfully registered in date the applications for california and florida named manver as the applicant ll applied to register the marks with the u s patent and trademark office in date the marks were successfully registered in november and date the applications named manver as the applicant in date onate sent a letter to sans stating that the new registered marks should be included on all documents printed in the future in date sans informed bellows about the requirement to include the registered marks on all future printing ii sec_351 transfers as part of the plan to restructure the medieval times companies c l prepared a valuation of the tangible and intangible assets of medieval times as of date c l concluded that the fair_market_value of manv’s assets was dollar_figure and the value of mtnv’s assets was dollar_figure the amount of fair_market_value attributed to goodwill was dollar_figure for manv and dollar_figure for mtnv the valuation reports stated_goodwill is defined as that favorable disposition which customers entertain toward a particular enterprise which may induce them to continue giving their patronage to it the existence of goodwill of an enterprise is evidenced by earnings in excess of those normally encountered in that company’s particular industry information about the valuations was provided to a gelabert in letters dated date the letters also stated we define fair_market_value as the price at which property is exchanged between a willing buyer and a willing seller neither being under compulsion to act and both having reasonable knowledge of relevant facts and market conditions our estimate of fair_market_value does not reflect synergies and efficiencies that a specific buyer may contribute in a date letter c l advised a gelabert that the fair_market_value of manv as of date had increased to dollar_figure million c l valued manv goodwill as of date at dollar_figure the companies that c l used as comparables in its valuation included tgi friday’s inc international king’s table jerrico and vicorp msi was incorporated in florida by allen on date mdt was incorporated in california on or about date msi and mdt were going to be the u s operating companies as required by the c l plan for a three-tier corporate structure for the medieval times companies mabv and medieval times b v mtbv were incorporated in the netherlands on date and date respectively mabv and mtbv were to be the middle tier in the three-tier structure proposed by c l throughout and until date the various c l offices involved in implementing the three-tier restructuring plan corresponded with drafts of agreements promissory notes and timetables in anticipation of the sec_351 transfers in date c l amsterdam sent to forsyth drafts of promissory notes that were dated the correspondence was dominated by discussions on tax rulings from the netherlands antilles randolph m th de cuba of c l sent letters dated date to the inspector of taxes in the netherlands antilles requesting tax rulings on behalf of manver mtnv and manv c l wanted rulings for manver on the tax treatment of royalties income and whether or not interest would be imputed on non-interest-bearing loans the ruling requests for manv and mtnv concerned income dividend income from mabv and whether or not interest would be imputed on non-interest-bearing loans the letters also provided that manver held the shares of manv and mtnv that manv held all of the shares of mabv and that mtnv held all of the shares of mtbv c l received the rulings it desired from the inspector of taxes on date the inspector of taxes agreed among other things that interest would not be imputed on the specified non- interest-bearing loans some of the documents that purported to effectuate the sec_351 transfers were executed no earlier than late although they were dated the documents for the florida side of the double sec_351 transactions were dated date one day after incorporation of mtbv the documents provided that on that date mtnv ceased doing business and transferred its assets and business subject_to its liabilities to mtbv for a total consideration of dollar_figure million u s of this amount million dutch guilders was paid in stock of mtbv million dutch guilders was paid in an interest-bearing note and dollar_figure million u s was paid in a non-interest-bearing note the million dutch guilders note was payable in years upon presentation of the note the interest was payable on the dutch guilders note quarterly at a rate of percent with the principal due in years upon presentation of the note the non-interest-bearing dollar_figure million loan was payable in ten years on presentation of this promissory note mtbv immediately transferred the assets and business it received from mtnv to msi for a total consideration of dollar_figure million of the dollar_figure million dollar_figure million was paid with msi stock and dollar_figure million was paid with a negotiable interest- bearing promissory note the terms of the promissory notes varied among the drafts from years to years interest at a rate of percent was to be paid quarterly with the principal due at the end of the term of the note the documents for the california side of the double sec_351 transaction were dated date the documents recited that on that date manv ceased doing business and transferred its assets and business subject_to liabilities to mabv for a total consideration of dollar_figure million u s of the dollar_figure million big_number dutch guilders was paid in stock of mabv mabv issued an interest-bearing note in the amount of big_number dutch guilders with 5-percent interest due quarterly and the principal due in years on presentation of the promissory note mabv also issued a non-interest-bearing note for dollar_figure million u s that was payable in years upon presentation of the note mabv immediately transferred the assets it received from manv to mdt for a total consideration of dollar_figure million of this amount dollar_figure million was paid with mdt stock and dollar_figure million was paid with an interest-bearing note the interest-bearing note had a rate of percent the interest was due quarterly and the principal was due in years after the sec_351 transfers mtnv held all the stock of mtbv which held all the stock of msi manv held all the stock of mabv which held all the stock of mdt the c l date letter to the inspector of taxes stated that manver held all the shares of both manv and mtnv msi and mdt signed licensing contracts with manver that were substantially the same as the manver-mtnv manv contracts the msi and mdt documents were dated date and date respectively msi and mdt signed new management contracts with eurotor dated date and date respectively viii california and new jersey expansion a california the medieval times group began to expand its operations on date glendale castle inc gci was incorporated in california gci filed fiscal_year date to date and federal tax returns that stated that gci was an inactive corporation gci’s articles were amended on date to change the name of gci to the san diego castle inc sdci the amendment stated that it had been approved by the board_of directors in date gci sdci entered into a lease signed by a gelabert for vacant land in carlsbad california a gelabert also signed papers in the name of gci sdci on an application_for a change_of zoning to accommodate the new castle facility and on an agreement for the payment of a public_utilities fee mdt maintained an account entitled advances - san diego castle the first entry was date and the last entry was date the expenses included payments to the city of carlsbad c l an engineering company and marketing fees to rc mdt deducted these expenses on its federal tax returns in the amounts of dollar_figure and dollar_figure in and respectively in date after the carlsbad planning commission denied gci sdci’s project because of traffic problems gci sdci withdrew its application from the planning commission a planning commission letter dated date accepted the withdrawal the letter also listed previous actions related to the application including that the commission had passed a motion on date to discuss the traffic issues associated with the application after the date letter taylor with santandreu’s knowledge continued to look for sites in san diego on which to build a castle a document entitled resolution of the board_of directors of medieval dinner tournament inc resolved that the corporation mdt immediately abandon the carlsbad project considering the fact that the corporation failed to get the necessary approval by the carlsbad planning commission it was dated date palma de mallorca spain and was signed by santandreu a gelabert segui p montaner kahne and climent b new jersey in date meadowlands castle inc mci was incorporated in new jersey for the purpose of opening a castle in new jersey mci retained a new jersey law firm to represent it before various city county and state authorities by this time watson was working for the medieval times companies and had an ownership_interest in manv through estaspan watson went to new jersey to assist with the development he opened bank accounts at national community bank ncb in new jersey in mci’s name made a presentation to the city council of lyndhurst new jersey and negotiated with a landlord for a lease in the name of mci on date a gelabert directed the australia and new zealand bank anz bank to transfer dollar_figure from the wayout dividend account to mci’s account at mci’s new jersey bank mci had several accounts at ncb mdt transferred money to mci accounts including a dollar_figure transfer on date and a dollar_figure transfer on date mci maintained an insurance_policy in its name in date watson on behalf of mci obtained a letter_of_credit from anz bank for dollar_figure in date santandreu a gelabert segui p montaner kahne and climent were elected to the board_of directors of mci on date a gelabert as mci president signed a construction_contract to build the new jersey castle the new jersey castle was subsequently built with funds supplied by mdt various contracts invoices and correspondence continued to use the name mci after date c c l advice in a letter to santandreu dated date c l responded to santandreu’s questions about equity contributions to mci the letter stated that mci would be owned percent by mdt and percent by minority shareholders the letter further stated instead of discussing ways to make equity contributions by respective shareholders this letter discusses the merits of operating new castles as divisions of mdt rather than separate subsidiaries at least until the operation at each castle commences issue can mdt currently deduct the pre-operating expenditures incurred for the glendale and meadowlands castles and amortize under sec_1253 the franchise rights it acquired from manver n v mnv before the operation at each castle commences c l's letter recited several facts including mdt entered into a contract with manver to amortize franchise rights for mdt gci sdci and mci gci sdci and mci were both incorporated in date to operate castles gci sdci and mci were both currently negotiating leases for land to build castles mci had already incurred dollar_figure in startup expenses which were paid with advances from mdt and contributions of capital from minority shareholders it was expected that both sites would incur substantial additional preoperating expenses and mdt was planning to contribute its capital share percent of dollar_figure million to mci in the near future the letter continued with an assessment of various internal_revenue_code sections and case law it pointed out that costs incurred before the actual commencement of a trade_or_business ie startup costs are clearly not deductible since such expenses are not incurred in 'carrying on a trade or business' under sec_162 however it noted that expansion costs incurred by an ongoing business_enterprise are incurred in carrying_on_a_trade_or_business under sec_162 and will therefore be currently deductible as long as they are not capital expenditures with regard to the deduction for the amortization expense c l noted that for the deduction to be taken the transferee of a franchise must also be conducting a trade_or_business it explained that the trade_or_business requirement allows deductions for expenses_incurred only when business operations commence and activities for which the trade_or_business was formed are performed c l stated that there was an issue as to whether or not a trade_or_business existed with respect to mci and gci sdci because the actual operations of the castles would not commence for at least a year c l addressed a resolution for both issues and stated however if we assume that both mc mci and gc gci sdci can be operated as divisions of mdt instead of separate subsidiaries an argument can be made for amortizing the franchise rights before the commencement of operations at mc and gc it can be argued that mdt acquired the additional franchise rights in order to expand into other territories and as such the amortization of the additional franchise rights are ordinary and necessary expansion costs incurred by an ongoing business_enterprise in carrying_on_a_trade_or_business c l concluded that there appears to be relatively strong support for deducting pre-operating expenses at mc mci and gc gci and amortizing the franchise rights for the glendale and meadowlands sites as long as both castles are operated as divisions of mdt not as separate subsidiaries c l recommended a number of actions which included operate the two additional castles as divisions of mdt and delay equity contributions to mc mci and gc gci until after the operation commences at each location andres gelabert indicated that the minority shareholders would have no objection to this idea do not treat any of the monies spent already as either advances to or equity contributions to mc mci or gc gci instead mdt should treat its advances or potential equity contributions as divisional expenditures and the equity contributions from the minority shareholders if needed should instead be treated as loans to mdt which in turn were used in the divisional projects ix dividends mtnv paid dividends from the through profits on date and date the payments consisted of the following spectrust promidux dapy roundabout holiday wayout alfonso chavez gloria chavez dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the payments were approximately in proportion to each payee’s ownership_interest in mtnv mtnv paid dividends on profits on date in the following amounts spectrust promidux dapy attractours roundabout holiday wayout gerard chavez alfonso chavez gloria chavez dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the payments were approximately in proportion to each payee’s ownership_interest in mtnv a gelabert as managing director of mtnv directed sans in a letter dated date to pay additional dividends the dividends were paid in date as follows spectrust promidux p montaner dapy kahne roundabout roundabout santandreu holiday holiday segui wayout attractours gerard chavez alfonso chavez gloria chavez dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the payments were approximately in proportion to each payee’s ownership_interest in mtnv the dividends were the last dividends_paid by mtnv no dividends were paid_by msi from incorporation through at least manv paid dividends once during the fiscal_year ended date the dividends totaled dollar_figure million no dividends were paid_by mdt from incorporation through at least x marketing agreement a c l letter addressed to santandreu marked september draft addressed the best_method of structuring the arrangement between a and b so that profits and losses are shared equally and company a retains the benefit of appreciation in the property in the draft letter c l pointed out the disadvantages of operating as a partnership and suggested the use of a management agreement a simpler way to structure the agreement and still accomplish the objectives of the property owner would be for manv to retain ownership of the property and contract with mtnv to manage the project under this approach if profits and losses are shared equally by the two companies the possibility exists however that the internal_revenue_service could determine that the arrangement is actually a joint_venture taxable as a partnership thus extra care would need to be taken in drafting the management agreement for example a management agreement between manv and mtnv could be drafted allowing the compensation of mtnv to be based on a percentage of gross_receipts or a percentage of net_cash_flow ie gross_receipts less operating_expenses depreciation and amortization would thus be allocated entirely to manv as property owner in an agreement between manv and mtnv dated date was sent to msi the agreement was structured in accordance with the advice that c l rendered to the spanish investors in date and required manv to pay to mtnv percent of manv’s profits after taxes during manv’s fiscal_year the agreement stated that the payment was to be paid in return for services that mtnv provided to manv regarding the technique in marketing promotion and publicity of a dinner tournament business and for taking its representation to assist in fairs conventions and other mass meetings relating to the business of m a manv with enough powers and authorization to contract in the name of m a travel agency groups company groups and others always under the economical conditions marketed by m a the payment was to be due not later than one year after the filing by m a manv of its tax_return to the internal_revenue_service in the usa manv filed its federal tax_return on date a fax cover sheet dated date from onate to bertha moreno at manv mdt stated we are faxing you the agreement regarding the invoice of us dollar_figure for marketing consulting between medieval times and medieval attractions onate sent to mary ann powell at mdt manv a letter dated date in which onate enclosed a copy of the marketing agreement for her files mdt manv paid to msi mtnv dollar_figure by check dated date the check reflected an amount equal to percent of mdt’s profits after taxes as stated on mdt’s fiscal_year date to date federal tax_return xi commercial paper during the u s treasury_department announced its intention to terminate several of the tax_treaties that existed between the united_states and the netherlands antilles the termination would have had an effective date of date because the termination would have affected the medieval times companies c l advised them to consider accelerating any payments that were scheduled to be made to the netherlands antilles companies after date among the alleged various payments that the medieval times companies had to make after date were amounts under the licensing agreements between manver and mdt and between manver and msi pursuant to the manver-manv mdt agreement manv had paid manver dollar_figure as franchise fees for but manv mdt and msi purportedly still owed the balance of the contracts to manver c l and santandreu determined that it would be possible for the licensees mdt and msi to prepay the royalties that were due under the 5-year licensing agreements the prepayment plan would require the licensees to prepay the royalties in a lump sum up front by financing the prepayment amounts with promissory notes that allowed the licensee to pay interest only for years with a balloon principal payment due at the end of the years c l advised that the lump-sum payment amount would have to represent the discounted_present_value of the expected royalty stream for the prepayment period the information about the income stream was provided to c l by medieval times personnel in addition to the florida and california lump-sum amounts lump-sum amounts were determined for the new jersey and glendale san diego castles even though these castles were not operating at the time c l used 3-year income streams on the two nonoperating castles instead of the 5-year income streams used on the operating castles the new jersey and glendale san diego castle amounts were added to the mdt lump-sum amount for a total of dollar_figure million the mdt discounted_present_value amounts were computed as buena park dollar_figure million new jersey dollar_figure million and glendale san diego dollar_figure million the lump-sum amount for msi was dollar_figure million under this plan msi and mdt would have collectively given manver promissory notes for dollar_figure million in and paid interest on the promissory notes monthly the principal would have been due in years under the lump-sum plan msi and mdt would have been subject_to_withholding tax on the interest payments to manver c l therefore suggested that the withholding could be avoided through the use of commercial paper c l advised that there was an exemption in the u s tax law that excused the withholding_tax on interest on promissory notes commercial paper with a term of less than days forsyth dealt primarily with santandreu and onate concerning the commercial paper the procedure required issuing an initial round of commercial paper tranche with a maturity of less than days prior to maturity the tender panel manager must have the cash available to repay the first tranche the cash could come from a new issue of commercial paper or alternatively the tender panel manager could call on the guarantor or the company to provide additional funds either way the tender panel manager had to have the cash prior to the maturity of the first tranche to repay that tranche forsyth advised that c l would like a substantial part of the placement made to unrelated parties but that related parties could be investors in the program forsyth advised that the guarantors should not purchase the commercial paper directly or indirectly forsyth also advised that it would be better for a purchaser holding notes in an expiring round not to purchase notes in the replacement round forsyth inquired about how much cash the spanish investors could provide as part of the commercial paper arrangement at this time the spanish investors had dollar_figure to dollar_figure million in their bank accounts it was decided that dollar_figure million cash would be provided by the spanish investors through their controlled netherlands antilles corporations msi and mdt were to issue commercial paper sufficient to borrow the dollar_figure million which would be paid to manver before date the remaining dollar_figure million would be financed by the issuance of promissory notes to manver in date dollar_figure million was transferred from the j montaner-controlled entities primarily dapy and dollar_figure million was transferred from the santandreu-controlled entities primarily roundabout to gatetown on date msi and mdt issued negotiable commercial paper promissory notes in dollar_figure increments to five entities to finance the dollar_figure-million payment the five entities were companies controlled by the spanish investors lince protravol edemle n v edemle attractours and futureprom these five companies did not transfer money to msi or mdt as purchase money for the notes the commercial paper notes matured date because in accordance with c l’s form the notes could not have a maturity_date over days on december and gatetown transferred dollar_figure of the dollar_figure million to mdt and dollar_figure to msi on december and mdt transferred dollar_figure million cash and issued three negotiable promissory notes totaling dollar_figure million to manver msi transferred dollar_figure million cash and issued a negotiable promissory note in the amount of dollar_figure million to manver after these transactions manver had been paid the dollar_figure million the payments consisted of the dollar_figure million cash that originated from the dapy and roundabout entities for which the commercial paper was issued and dollar_figure million in promissory notes amendments were drawn up to the mdt manver and msi manver licensing agreements to reflect the new lump-sum payment terms the amendments provided for 10-percent interest on the unpaid balance interest only payable monthly and the entire balance due in years an additional term was added to both amendments that required mdt and msi to pay to manver percent of gross_sales that were in excess of base amounts set forth in the agreements the base amounts were year mdt base msi base dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number santandreu decided to refinance the dollar_figure 5-million promissory notes with commercial paper to avoid the withholding as was accomplished on the dollar_figure million on march and manver deposited dollar_figure million with gatetown on date the refinancing was accomplished by the following transactions gatetown transferred approximately dollar_figure million to lince which transferred the same amount to roundabout roundabout transferred dollar_figure3 million to gatetown gatetown transferred approximately dollar_figure2 million to mdt which then transferred this amount to manver manver started the circle again by transferring dollar_figure2 million to gatetown which transferred that sum to lince lince transferred dollar_figure million to primavert which transferred that sum to protravol lince transferred another dollar_figure2 million to roundabout roundabout then transferred approximately dollar_figure4 million to protravol protravol transferred approximately dollar_figure4 million to gatetown which transferred it to msi which in turn transferred it to manver by shifting the funds which originated with manver through the various entities msi and mdt used dollar_figure2 million to reduce the debts to manver by dollar_figure million msi issued dollar_figure million and mdt issued dollar_figure million in commercial paper to six entities-- protravol attractours futureprom amsrott n v amsrott celin n v celin and slider n v slider --to account for the dollar_figure million paid to manver even though none of the six companies provided any of the funds to pay the manver debt as the funds originated from manver the original dollar_figure million that was transferred to gatetown from dapy and roundabout was returned to dapy and roundabout in may and date the first tranche of commercial paper that was issued date was to mature on date on that day dollar_figure1 million was channeled through various entities in order to retire the first tranche of commercial paper totaling dollar_figure million at the same time another tranche of commercial paper totaling dollar_figure million was issued as each tranche of funds matured a new set of transactions occurred that retired the old paper issued new paper and paid amounts that were associated with the issuance of the paper such as original_issue_discount interest and guarantee fees the commercial paper carried an interest rate of percent over london_interbank_offered_rate libor the interest and guarantee fees were transferred from the controlled entities receiving the payments to the spanish investors' eurotor companies in proportion to the spanish investors' interests in mtnv and manv dapy and roundabout acted as guarantors on the commercial paper transactions and received fees for the service although the fees were paid to dapy and roundabout the fees were ultimately distributed to the group of spanish investors neither dapy nor roundabout was actually required to make a payment as a guarantor subsequent tranches of commercial paper were issued on dates including date date date date date date date date and later these transfers used the same type of circular funding the only differences were the dates bank accounts amount of money and which entities were used the companies that participated in the commercial paper transactions and the companies that acted as guarantors of the paper were controlled by the spanish investors primarily santandreu directed and a gelabert and onate carried out various aspects of the commercial paper transactions santandreu owned an interest in a finance company and had been represented by the other spanish investors to be an expert in international finance xii royalty transactions relied upon in federal tax returns the positions taken by the medieval times entities on their federal tax returns with regard to royalty payments were based on the following series of purported transactions gatetown’s purchase of the medieval times concept from tm on date for dollar_figure manver’s purchase of the medieval times concept from gatetown on date for dollar_figure million msi’s right under the manver license to use the medieval times concept from manver for dollar_figure million on date and the related commercial paper used to finance the transaction and mdt’s right under the manver license to use the medieval times concept from manver for dollar_figure million on date and the related commercial paper used to finance the transaction xiii federal tax returns a mtnv msi the mtnv federal tax returns for fiscal years ended date and date partial year return and the msi returns for the fiscal years ended date and date were prepared by the c l orlando office statements attached to the returns indicated that mtnv transferred its assets to mtbv and that mtbv transferred its assets to msi in sec_351 transactions for stock and securities the statements reported that all future operations would be reported by msi the statements reflected the property received stock and securities issued and liabilities assumed medieval times b v has assumed all of the liabilities of medieval times n v mtnv msi reported the following on its federal tax returns fye july gross_receipts total income taxable_income royalties franchise payments dollar_figure big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number calendar_year -- dollar_figure big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number msi deducted as consulting fees to eurotor msi eurotor dollar_figure dollar_figure included in the through returns were additional deductions for management fees and royalty payments to manver the and returns also contained deductions for debt guarantees franchise amortization and interest including original_issue_discount the taxable_income of mtnv msi for years ended through totaled dollar_figure the total royalty franchise payment paid to manver for that period was dollar_figure of the preroyalty payment profits percent went to mtnv ms and percent went to manver as royalty and franchise payments in august and date j russell hamlin hamlin of c l orlando sent two letters to lesley gelabert l gelabert a gelabert’s wife at inverspan regarding inverspan mtnv and eurotor the letters informed l gelabert that the internal_revenue_service irs had issued new reporting requirements for u s_corporations and foreign_corporations operating in the united_states that are owned by a foreign_person the requirement was that a reporting entity had to report each transaction with a related_party on irs form_5472 information_return of a foreign owned corporation one letter stated that transactions were defined broadly and included commissions interest rents and royalties paid and received loans sales purchases and services performed by or for the reporting entity the letter continued separately it is expected that the irs will utilize the information contained on form_5472 to determine whether the reported transactions were conducted at arms-length thus in reviewing transactions for preparation of the form_5472 the vulnerability to attack by the irs under the sec_482 arms-length standard should also be considered hamlin sent a final irs proof copy of form_5472 with instructions hamlin also offered to assist l gelabert in reviewing transactions to determine whether they must be reported and to further assist in minimizing the exposure to future irs audit adjustments under sec_482 no forms were filed with the mtnv federal return neither mtnv nor msi filed forms with their federal returns for fiscal years ended and for transactions engaged in with manver gatetown lince futureprom attractours edemle celin amsrott slider protravol etano n v etano or lebasi n v lebasi linda parks parks of c l orlando prepared and signed the msi return it was also signed by sans at the time she prepared the return parks was aware of the form_5472 requirement but did not know that the franchise fee was being paid to a related_party b manv mdt the manv mdt federal tax returns for fiscal years ended date through were prepared by the los angeles c l office statements attached to the returns indicated that manv transferred its assets to mabv and that mabv transferred its assets to mdt in sec_351 transactions for stock and securities the statements included information that mabv had assumed all of the liabilities of manv manv mdt reported the following on its federal tax returns fye nov gross_receipts total income taxable_income royalties franchise payments dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number calendar_year big_number big_number big_number big_number big_number big_number big_number big_number additionally petitioners manv mdt claimed deductions for payments it made as management and consulting fees in the amounts of manv mdt eurotor rc a gelabert santandreu segui dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number included in the through returns were additional deductions for royalties franchise fees and interest_expenses the and returns also claimed deductions for guarantee fees for fiscal years ended through manv mdt’s taxable_income totaled dollar_figure during the same period payments to manver for franchise royalties fees totaled dollar_figure of the preroyalty payment profits percent went to manv mdt and percent went to manver no forms were filed by manv mdt on its through income_tax returns for transactions with manver gatetown lince futureprom attractours edemle celin amsrott slider protravol etano or lebasi forsyth reviewed and signed the federal returns for through forsyth believed that manver and mdt were related but onate informed him in date that manver and mdt were not related on date forsyth signed the mdt federal_income_tax return for the fiscal_year ended date which was filed without forms date was less than weeks after the date mdt certified audit report was issued that disclosed that manver was a related_party c eurotor eurotor's federal_income_tax returns for the fiscal years ended date and date reported income effectively connected with a trade_or_business in the united_states eurotor's federal_income_tax return for the fiscal_year ended date was marked final return and contained the following statement eurator s a is not effectively connected with the conduct_of_a_trade_or_business accordingly eurator s a is not required to file a u s income_tax return of a foreign_corporation form 1120f the return did not report any effectively_connected_income for xiv certified audit forsyth and kim were involved in the c l audits of the florida entities they provided information to c l in florida kim sent to c l in florida a related-party list in which he indicated that eurotor futureprom gatetown lince primavert rc estaspan and manver were not related parties kim also crossed off the spanish investors’ names as owners of their respective netherlands antilles corporations a c l employee prepared a workpaper entitled related parties the initial determination of related parties included manver gatetown futureprom and lince the employee noted that after subsequent discussions with the client it was determined that manver gatetown futureprom and lince were not related c l was advised in the mdt audit for the fiscal_year ended date that the commercial paper debt was owed to unrelated parties the reports for the audits of msi for the fiscal years ended date through did not reflect that manver gatetown or the commercial paper companies were related to or an affiliate of msi xv irs audit internal revenue_agent gary f herold herold worked on the medieval times examinations from date until the summer of herold worked with sans parks kim and melody blunk on the examinations kim had left c l and was then employed by the medieval times companies irs international examiner michael bruton bruton used information provided to him by the medieval times representatives to prepare date schedules and organizational charts during the examination bruton was not given a signed contract between tm and gatetown dated date for consideration of dollar_figure santandreu informed bruton and herold that gatetown and manver were owned by de oteyza percent mayol percent and santandreu percent santandreu provided a document to the irs that stated that he did not know the shareholders of several corporations including dapy promidux lince and manver because these are private companies who are doing services for us between and a gelabert santandreu and segui held positions as officers directors attorneys in fact powers of attorney or trustees in the listed companies as follows a gelabert--attractours calinvest dapy holiday inverspan lince mtnv primavert promidux roundabout rc spectrust and wayout santandreu--amsrott attractours calinvest celin etano futureprom gatetown inverspan lebosi lince micv manver mabv manv mtbv mtnv primavert protravol roundabout and slider segui--calinvest futureprom holiday inverspan lince manver mtnv primavert and tm formal document requests were made to kim for the mtnv stock and minute books and manver’s tax returns neither herold nor bruton received these documents in an date letter to bruton forsyth stated you should also note that to the best of our knowledge manver n v has only one minority shareholder in common with medieval times n v therefore medieval times n v is not in a position to compel manver n v to produce the requested tax returns on date greg cox an international examiner with the irs sent to mdt a notice stating that mdt had been assessed a penalty for not filing certain forms as required by sec_6038a the notice also stated that further penalties would be assessed if the forms were not submitted for transactions between mdt and mabv calinvest rc eurotor manver and gatetown kim submitted the forms on behalf of mdt some of the forms had disclaimers attached that stated it is our opinion that medieval dinner tournament inc and do not meet any of the definitions defining the boxes in part ii by filing the attached form_5472 information_return of a foreign owned corporation pursuant to sec_6038a medieval dinner tournament inc is not admitting that was a related_party of medieval dinner tournament inc during the period under sec_6038 sec_6038a or any applicable_section law or code and medieval dinner tournament inc is not admitting that there exist any reportable_transactions between medieval dinner tournament inc and for the period under sec_6038 sec_6038a or any applicable_section law or code there were disclaimers for transactions with rc eurotor manver and gatetown opinion with the exception of the additions to tax and penalties for fraud petitioners have the burden of proving that respondent’s determinations as made in the notice_of_deficiency are erroneous rule a 503_us_79 512_f2d_882 9th cir affg tcmemo_1972_133 i management and consulting fees petitioners manv mdt and msi claimed deductions for payments made for management and consulting fees in the following amounts manv mdt eurotor rc a gelabert santandreu segui dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number msi eurotor dollar_figure dollar_figure with the exception of a portion of manv mdt’s and payments to eurotor respondent determined that the above amounts are not deductible under sec_162 because the payments represented a distribution of profits sec_162 allows deductions for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business management expenses are among the items included in business_expenses sec_1_162-1 income_tax regs the test of deductibility of payments made for services whether compensation or management is whether the payments are reasonable and are in fact payments purely for services 77_tc_881 sec_1_162-7 income_tax regs a bona_fide contract for management services may be a factor in establishing deductibility achiro v commissioner supra whether an expense that is claimed pursuant to sec_162 is compensation_for services rather than a distribution of profits is a question of fact that must be decided on the basis of the particular facts and circumstances 58_tc_1055 affd without published opinion 474_f2d_1345 5th cir if the corporation is closely held and the persons receiving the payments are shareholders the payments are subject_to close scrutiny to determine whether the alleged compensation is in fact a distribution of profits elliots inc v commissioner 716_f2d_1241 9th cir revg and remanding on other grounds tcmemo_1980_282 management fees paid to related parties in excess of reasonable arm's-length fees are not deductible 69_tc_199 affd without published opinion 618_f2d_100 4th cir the cases contain a lengthy list of factors that are relevant in the determination of reasonableness of compensation including the employee’s qualifications the nature extent and scope of the employee’s work the size and complexities of the business a comparison of salaries paid with gross_income and net_income the prevailing general economic conditions a comparison of salaries with distributions to stockholders the prevailing rates of compensation_for comparable positions in comparable concerns the salary policy of the taxpayer as to all employees and the amount of compensation paid to the particular employee in previous years 178_f2d_115 6th cir revg a memorandum opinion of this court dated date petitioners applied to the facts in the instant cases the factors listed in mayson manufacturing co and conclude in their brief that it is clear that the management and consulting fees at issue were ordinary necessary reasonable and consistent with an arm’s-length charge the facts on which petitioners base their conclusion include eurotor’s oversight of the medieval times operations rc’s catering and ranch operations and segui’s and santandreu’s positions as members of various boards of directors and their assistance with the new jersey and california expansions respondent’s primary arguments to support her determination that the fees paid as management and consulting fees were disguised dividends are petitioners failed to establish that services were provided as required by sec_162 payments were made in proportion to stockholdings and it is unclear in what capacity rc a gelabert santandreu and segui were performing various tasks a eurotor services the preponderance of evidence is that substantial services were provided to petitioners by various persons who also were directly or indirectly owners of petitioners the eurotor shareholders were successful businessmen who possessed a myriad of skills from management to financing the eurotor shareholders’ ability to select key management employees suitable locations and apply their knowledge of the tourist and restaurant industries were services that were valuable the shareholders' experience with an existing enterprise in spain on which this venture was modeled added to the value of the services santandreu and segui spent considerable time in the united_states assisting with operations and providing management services unlike dividends the payment of management fees was not dependent on earnings_and_profits the eurotor shareholders provided services and whether the business was profitable or not they were entitled to reasonable_compensation for their services see achiro v commissioner supra we believe the date eurotor contract with mtnv was bona_fide although not in effect during the years in issue it corroborates petitioners' assertions see paula constr co v commissioner supra allen testified that he drafted the document in a list of documents that was kept at mtnv’s offices in included the date contract the contract did not mention a franchise or refer to any other contracts or agreements the contract embodied santandreu’s promise to the eurotor shareholders that they would be compensated for bringing the medieval theme show to the united_states the management_contract that was in effect during the years in issue was substantially a renegotiation of the date contract compensation in proportion to stockholdings respondent argues that a distribution of management fees in proportion to stockholdings is indicative of disguised dividends as the regulations explain however even payments made to shareholders in proportion to their ownership are as a general_rule improper only if they are in excess of what is usually paid for similar services 819_f2d_1315 5th cir affg tcmemo_1985_267 sec_1_162-7 income_tax regs we are guided by prior cases in reviewing the evidence here if payments in dispute are contingent_compensation pursuant to a contract the circumstances to be taken into consideration are those existing at the date when the contract for services was made not those existing at the date when the contract was questioned 59_tc_231 affd in part and revd in part 536_f2d_289 9th cir sec_1_162-7 income_tax regs the past and present financial condition of the company is relevant 73_tc_1142 evaluating the compensation as a percentage of net_income rather than of gross_receipts is in most cases more probative because it more accurately gauges whether a corporation is disguising the distribution of dividends as compensation owensby kritikos inc v commissioner supra pincite6 the eurotor mtnv date contract for management services established a fee of cents per patron the attendance figures and profitability of the company were unknown at the time of the contract because the kissimmee castle did not open until date the msi contract which was in effect during the years in issue was essentially a renegotiation of the date contract the msi contract changed the fee from cents per client to a fee of percent of gross production based on msi’s and tax years during which gross production was dollar_figure and dollar_figure respectively the renegotiation resulted in additional fees of approximately dollar_figure per year the eurotor manv mdt management_contract also had a fee of percent of gross production notwithstanding that the contract was probably not ratified until the castle opened in and the operation’s profitability was untested at the time the fee was determined in good chevrolet v commissioner tcmemo_1977_291 this court addressed the reasonableness of compensation paid to two employees of an automobile dealership the two employees held percent of the corporation’s stock the issue was whether bonuses that constituted predetermined percentages of profits were reasonable the facts that tended to support a finding of excess compensation included the two shareholders controlled the corporation's finances the amount of net_income paid out as bonuses during the years in issue approximated percent per year and the success of the business was due in part to fortuitous economic conditions and not to altered or augmented endeavors by them the facts that tended to support the reasonableness of the compensation included the business was extraordinarily successful due in part to programs instituted by the shareholders the shareholders were astute aggressive businessmen and although a percentage of the profits was determined before one shareholder had a controlling_interest in the corporation that shareholder did not change the percentage once he obtained control in reaching our conclusion we considered that though the officers were also shareholders of the petitioner they are entitled to reasonable_compensation for services actually rendered good chevrolet v commissioner supra citing 166_f2d_221 5th cir contingent_compensation paid pursuant to a free bargain between the parties before services are rendered should be allowed as a deduction even though in the actual working out of the contract it may prove to be greater than the amount that would ordinarily be paid sec_1_162-7 income_tax regs the arrangement also may result in lesser compensation in less successful years finally we noted this is not a case in which the controlling officers annually draw all or virtually all of the profits of the business in the form of bonuses good chevrolet v commissioner supra cf 53_tc_162 see owensby kritikos inc v commissioner tcmemo_1985_267 affd 819_f2d_1315 5th cir the contracts did not create a situation where virtually all of the taxable_income was paid out as compensation we concluded that compensation paid to shareholder-employees constituting approximately percent of net_income was reasonable good chevrolet v commissioner supra here as in good chevrolet the eurotor shareholders controlled the entity paying the management fees however the compensation that was paid to eurotor as management fees under both the msi and manv mdt contracts expressed as a percentage of net_income was substantially below percent msi manv mdt -- -- -- -- the medieval times companies successfully tapped into the tourist markets in florida and california and the success was due in part to the eurotor shareholders’ selection of locations and employees the california management_contract that established a 2-percent-of-gross-production fee was effective before the profitability of the business was known and was not modified after the business became profitable the facts support the conclusion that the amounts paid to the eurotor shareholders were not in excess of compensation that would be paid for similar services therefore that the payments were made in proportion to stockholdings does not make the payments improper owensby kritikos inc v commissioner f 2d pincite sec_1_162-7 income_tax regs we are persuaded that the msi and manv mdt payments made to eurotor as management and consulting fees during the years in issue were reasonable and for services as required by sec_162 therefore the deductions will be allowed b royal catering a gelabert was the 100-percent owner of rc rc was a 5-percent_owner in manv mdt rc’s management agreement with mdt which called for rc to receive percent of mdt's gross_profits was the vehicle through which a gelabert was to receive his 5-percent ownership_interest in mdt it is undisputed that a gelabert provided valuable services to the medieval times operation petitioners state on brief that a gelabert was compensated primarily through the management fees paid to royal catering which he owned pursuant to the rc mdt management agreement mdt was to reimburse rc for amounts rc paid as wages to rc employees specifically a gelabert the management agreement provided for rc to receive fees under the contract for services and also to receive amounts as reimbursement for wages paid therefore the nonreimbursed amounts were not wages petitioners have failed to substantiate which if any amounts paid to rc were reimbursable wages we conclude that the services that a gelabert provided to mdt through the rc mdt management agreement were to protect or enhance a gelabert’s investment in mdt see 592_f2d_272 5th cir rc had been used as a vehicle by petitioners on several previous occasions mtnv loaned to rc dollar_figure and then paid the interest on the loan rc was used to obtain visas for a gelabert and sans rc did not have its own books_and_records its ledgers were part of manv mdt’s ledgers during the years in issue petitioner manv mdt has not persuaded us that the payments to rc were business_expenses and not dividend payments to a gelabert because the payments to rc were not ordinary and necessary business_expenses as required under sec_162 they were not deductible accordingly respondent’s determination on this issue will be sustained c a gelabert santandreu and segui petitioners argue that santandreu and segui were entitled to compensation because they were directors of manv and worked on the expansion of the medieval times companies and that a gelabert was entitled to compensation because of the services he provided to manv respondent contends that petitioners have a hat problem with regard to the payments to a gelabert santandreu and segui because it is unclear why mdt made the payments we agree with respondent that petitioners have a hat problem between and a gelabert santandreu and segui held positions as officers directors attorneys in fact powers of attorney or trustees in the listed companies as follows a gelabert--attractours calinvest dapy holiday inverspan lince mtnv primavert promidux roundabout rc spectrust and wayout santandreu--amsrott attractours calinvest celin etano futureprom gatetown inverspan lince micv manver mabv manv mtbv mtnv primavert protravol roundabout and slider and segui--calinvest futureprom holiday inverspan lince manver mtnv primavert and tm the individuals were working in several different capacities concurrently and it is unclear in which capacity they were working at any particular time additionally the individuals were also shareholders in many entities santandreu and segui were shareholders in manv and eurotor a gelabert was a shareholder in manv if they were acting in their capacity as shareholders the services they provided to protect their interests as shareholders are not deductible under sec_162 olton feed yard inc v united_states supra we conclude that the amounts paid to a gelabert were wages and the amounts paid to santandreu and segui were dividends for the following reasons a gelabert was hired to run the castle he was in charge of renovating the castle and getting the operation off the ground he was entitled to payment for his services as an employee of manv the amounts paid to a gelabert were not dividends because as we have previously concluded he was receiving his dividends through rc eurotor was entitled to receive compensation_for the management services it provided to petitioners in order to provide those services it had to have representatives working with petitioners santandreu and segui spent considerable time in the united_states assisting with operations and providing management services we conclude that santandreu and segui were working in their capacity as eurotor representatives they were not entitled to additional compensation from petitioners the additional payments they received were dividends therefore the amounts paid to santandreu and segui individually were dividends for their interests as shareholders in manv ii franchise transactions and royalty fees petitioners deducted the franchise and royalty expenses on their federal tax returns as ordinary and necessary business_expenses under sec_162 petitioners have elected to apply the intercompany transfer_pricing regulations sec_1_482-1 to income_tax regs to each of the taxable years in issue as permitted under sec_1_482-1 income_tax regs petitioners argue that the deductions satisfy the sec_482 regulations on valuation and that no allocation is justified they argue on brief that the pivotal issue here is the value of the intellectual_property that was transferred to the petitioners not the nature of the transactions by which they preserved their rights to use it petitioners maintain that the extraordinary profitability of the medieval times companies confirms the economic_substance of their arrangement with manver petitioners presented expert testimony and information on alleged comparables to support the argument that the income that petitioners attributed to the intangible was justified the thrust of petitioners' position is that they could pay unlimited royalties so long as they received an adequate rate of return and the reported and taxed income was an adequate rate of return by comparison to various industry standards respondent argues and for reasons appearing below we agree that we need not belabor or even discuss this evidence respondent determined that the amounts that petitioners deducted under sec_162 as franchise and royalty payments to manver were not ordinary and necessary business_expenses under sec_162 respondent’s main contention is that the transactions that were the basis for the deductions were not bona_fide arm’s-length transactions at fair_market_value and that the transactions had no economic purpose or substance respondent further determined that the amounts deducted represented income to nonresident_alien individuals foreign_corporations and that distribution apportionment or allocation is necessary in order to prevent evasion of taxes and to reflect income clearly as authorized under sec_482 on brief respondent agrees with petitioners that conceptually sec_482 would apply because of petitioners’ common_control the shifting_of_income and deductions and the need to reflect income clearly respondent contends however that there is no need to resort to allocations under sec_482 because the medieval times companies owned the intangibles that they were purporting to license and there was no economic_substance to the transactions sec_482 permits respondent to make adjustments to petitioners' federal tax returns sec_482 allocation of income and deductions among taxpayers in any case of two or more organizations trades_or_businesses whether or not incorporated whether or not organized in the united_states and whether or not affiliated owned or controlled directly or indirectly by the same interests the secretary may distribute apportion or allocate gross_income deductions credits or allowances between or among such organizations trades_or_businesses if he determines that such distribution apportionment or allocation is necessary in order to prevent evasion of taxes or clearly reflect the income of any such organizations trades_or_businesses in the case of any transfer or license of intangible_property within the meaning of sec_936 the income with respect to such transfer or license shall be commensurate with the income attributable to the intangible sec_936 defines intangible_property b intangible_property --the term intangible_property means any-- i patent invention formula process design pattern or knowhow ii copyright literary musical or artistic composition iii trademark trade_name or brand name iv franchise license or contract v method program system procedure campaign survey study forecast estimate customer list or technical data or vi any similar item which has substantial value independent of the services of any individual sec_1_482-1 income_tax regs defines a controlled_taxpayer as follows controlled_taxpayer means any one of two or more taxpayers owned or controlled directly or indirectly by the same interests and includes the taxpayer that owns or controls the other taxpayers in determining the true_taxable_income of a controlled_taxpayer the standard to be applied in every case is that of a taxpayer dealing at arm’s length with an uncontrolled taxpayer sec_1_482-1 income_tax regs the arm’s-length test commonly associated with sec_482 is equally applicable in ascertaining the ordinary and necessary character of a payment to a related_party that is deducted under sec_162 r t french co v commissione60_tc_836 a controlled_transaction meets the arm’s-length standard if the results of the transaction are consistent with the results that would have been realized if uncontrolled taxpayers had engaged in the same transaction under the same circumstances arm’s-length result sec_1_482-1 income_tax regs petitioners argue that the white paper a study of intercompany_pricing under sec_482 of the code i r s notice_88_123 1988_2_cb_458 referred to legislative rejection of r t french co the white paper addressed only the view that a long-term fixed rate royalty agreement could not be adjusted under sec_482 based on actual events notice_88_123 c b pincite this court has long recognized the use of an arm's- length standard to determine the ordinary and necessary character of a payment to a related_party under sec_162 and its predecessor sec_23 16_tc_413 11_tc_704 nestle co v commissioner tcmemo_1963_14 sec_482 sets forth two requirements with respect to intangibles a transfer or license of the intangible and the income received because of the transfer must be commensurate with the income attributable to the intangible petitioners assert that there was a transfer of intangibles ie the medieval times concept from tm to gatetown and from gatetown to manver petitioners further assert that once manver owned the intangibles msi and mdt were obligated to enter into licensing agreements with manver in order to use the medieval times concept petitioners’ primary arguments begin at this point and focus on whether the amounts paid under the licensing agreements are commensurate with the income attributable to the intangibles petitioners rely on the sec_482 regulations which provide several different methods to determine whether a transaction is at arm’s length the methods address the income attributable to the intangible language of sec_482 before we can ascertain if the income with respect to a transfer is commensurate with the income attributable to the intangible however we must first identify a transfer of the intangible as required by sec_482 petitioners’ discussion of whether or not a transfer of the intangible occurred is cursory at best the essence of a transfer as respects taxation is the passage of control_over the economic benefits of property rather than any technical changes in its title 308_us_39 288_us_280 the word transfer as used in the tax law has its ordinary significance and means the handing over or parting with property with intent to pass it or certain rights in it to another who becomes the transferee in re gould’s estate n y n e inherent in the definition of transfer is the concept that the transferor must control or own the rights or economic benefits that the transferor desires to transfer to the transferee to establish that a transfer has occurred we must identify who owns the rights and economic benefits of the property that is the subject of the transfer sec_1 f ii b income_tax regs defines ownership as follows b intangible_property that is not legally protected in the case of intangible_property that is not legally protected the developer of the intangible will be considered the owner ordinarily the developer is the controlled_taxpayer that bore the largest portion of the direct and indirect_costs of developing the intangible including the provision without adequate compensation of property or services likely to contribute substantially to developing the intangible a controlled_taxpayer will be presumed not to have borne the costs of development if pursuant to an agreement entered into before the success of the project is known another person is obligated to reimburse the controlled_taxpayer for its costs intangible assets that are legally protected include patents trademarks and copyrights the medieval times intangibles were not legally protected until the trademarks were registered in california and florida in and registered with the u s patent and trademark office in we must ascertain who bore the largest portion of the development costs of the medieval times formula petitioners argue that the formula was the intangible transferred for arm’s-length value the facts overwhelmingly support the conclusion that mtnv from through developed the medieval times formula a gelabert was hired and paid_by mtnv to run the florida operation mtnv paid the salaries of the employees who were responsible for developing the medieval times concept including stonecrow who designed and produced the costumes for the show bellows and kudlacz who developed the marketing plans and galindo who established the photography lab and pioneered the use of group photographs the construction costs for the florida castle were paid_by inverspan inverspan received the funds from a loan guaranteed by the spanish investors who were also the mtnv and inverspan shareholders the costs to modify the facility from through to reflect the ongoing development of mtnv were paid_by mtnv those modifications included work on the kitchen the stables the entry to the castle and the addition of a medieval village additionally mtnv had a contract to pay eurotor for management and consulting services the medieval times name was first used in the united_states in date when castro filed an application_for a post office box in kissimmee from until the purported licensing agreements with manver mtnv conducted business using the medieval times name and the formula without paying compensation to any other person or entity petitioners argue that the agreements between mtnv and tm dated date bound mtnv to compensate tm for_the_use_of the intangibles the language in the two contracts between mtnv eurotor and tm dated date and date is virtually identical to the language in forsyth’s date draft letter to santandreu forsyth’s letter was a recap of a conversation between forsyth and santandreu in the letter forsyth discussed the franchise agreement the script document and the need to set out tm’s responsibilities as licensor of the medieval times concept the letter stated that tm should include with its duties assistance with the design of costumes with training horses and actors and with quality control on cross-examination forsyth was asked about his notes taken on or about date his testimony proceeded as follows q okay did you understand at the time you made these notes that there was an agreement to transfer those intangibles a i don't know whether there was an agreement to transfer the intangibles at that time q okay well you indicated that if you had an agreement you could prepare a document later and have it signed effective as of the date of the agreement correct a correct q okay do you have a recollection at this point the effective date of this transfer of intangibles a no i don't know the effective date of the transfer q okay so if the effective date of the transfer was prior to the time that you took these notes then would that indicate to you that you were advised that there was an agreement in effect a an agreement for which q for the transfer of the intangibles a i can't comment i that was not my understanding q it was not your understanding that there was an agreement in effect at the time you made these notes a i'm not aware that there was aware that there was an agreement to transfer the intangibles at that time q okay were you not aware one way or the other a one way or the other i would my assumption at the time and now is that i was not aware of any agreement to transfer forsyth discussed a possible management_contract in addition to the franchise agreement and stated that the management agreement must emphasize that the services provided in the management agreement extend beyond the normal stewardship functions that the shareholders may exercise the management services that forsyth suggested included providing detailed advice on accounting and administration financing and personnel selection forsyth recommended a fee of to percent for the franchise agreement and percent for the management agreement c l received unsigned copies of agreements dated date and date for the first time on date a month after santandreu received forsyth’s letter the date document stated that tm was to take exclusive charge of technical assistance not management and to contribute the use of the name trademark handbook or formula experience with respect to choreography lights sound and the making and maintaining of costumes and wardrobes and quality control tm was to receive as compensation percent of mtnv’s gross production the date agreement stated that eurotor was to contribute experience in the management of companies including finance administration and personnel the other documents received by c l on date included management agreements between eurotor and manv and eurotor and mtnv dated date and date respectively these agreements also contained language identical to forsyth’s date letter and provided for manv and mtnv to each pay eurotor percent of their gross production it is not credible that the similarity in language and fees in the agreements and the letter were purely coincidental this is particularly so because the similar language and the concept of franchising are absent from the date management_contract between eurotor and mtnv additionally the agreements provided for licensing the use of the trademarks and there were no registered trademarks in the date contract was the only document that was signed and allen testified that he drafted the document in the alleged draftsman of the other documents was jose luis fernandez fernandez an economist and tax adviser who was only beginning his professional business in and fernandez was a relative of segui and fernandez testified that segui came to him instead of a lawyer because it was easier for him to direct me fernandez testified that he used the word franchising in the contracts because segui directed him to use that specific word however kim testified that prior to the medieval times organization was not called a franchise hokanson at ll did not form an opinion that the medieval times transactions fell within the california franchise law until at which time he advised a gelabert of that opinion fernandez's testimony as to the dates of his drafts was not credible we conclude that the date and date documents are a belated attempt by petitioners to manipulate or manufacture the facts to fit the form suggested by c l putting aside the unreliable documentation we must consider the substance of the relationship the mtnv shareholders brought an idea from spain to the united_states it was not a proprietary concept at the same time that mtnv was opening another group of investors could have opened a dinner theater with a medieval theme without infringing on the rights of tm the existence of similar shows such as king henry's feast and king arthur's tournament is evidence undermining petitioners' claims that the medieval dinner theater idea was uniquely valuable the name medieval times did not exist prior to mtnv’s use of it in if another group had trademarked the name before mtnv started to use it tm would have had no recourse because tm did not own the name tm did not have any recourse against mtnv for_the_use_of the name medieval times or for_the_use_of the idea to open a medieval theme dinner theater therefore mtnv had no reason to compensate tm if tm and mtnv had not been related mtnv would not have agreed to compensate tm for_the_use_of an intangible that was not yet developed and that tm did not own additionally because tm did not own the intangibles tm would not have been able to transfer the rights to the intangibles other facts indicate that tm did not own the intangibles in the purported sale of the intangibles from tm to gatetown gatetown acquired the intangible rights of tm for dollar_figure on date the document is dated approximately year earlier than it was drafted for the fiscal_year ended date mtnv’s gross_receipts were dollar_figure and its taxable_income was dollar_figure petitioners acknowledge the nominal consideration and explain on brief that since percent of the eurotor shareholders also held torneo stock the only torneo shareholders who were being bought out were mr rousselet and mr celedonio celedonio petitioners allege that rousselet was compensated because he was given two other companies to operate and that celedonio was compensated by a 10-percent profits interest and manager position in tm other than santandreu’s testimony there is no evidence in the record to corroborate the allegations of compensation_for rousselet and celedonio additionally celedonio was not an original shareholder of tm and we do not know when or if he became a shareholder when asked why tm sold the formula to gatetown for dollar_figure j montaner testified well my nephew told me this was right because in practice the people who are selling it were actually also the people who were buying it petitioners state on brief it is undisputed that the torneo- gatetown-manver transactions were between largely related parties and that the non-continuing torneo shareholders were separately compensated for their interests thus neither price is reliable evidence of the value of the intangibles petitioners’ declaration that the price was an unreliable measure of the value of the intangibles because the parties were related undermines their position every transaction that occurred between tm gatetown manver mtnv msi manv mdt etc involved related parties because all or substantially_all of the shareholders in the companies were the same extending petitioners’ analysis the price in all of the transactions between the parties would be unreliable we believe that the subsequent sale of the intangibles from gatetown to manver for dollar_figure million not more than months after gatetown purchased the intangibles for dollar_figure is evidence of the unreliability of the transaction price and evidence that the transactions were not at arm’s length the subsequent transactions that affected the years in issue are based on these original transactions the attempt to create a chain of possession of the intangibles from tm to gatetown to manver is implausible for several reasons the foremost reason is that mtnv and not tm owned the intangibles additionally the documents were backdated many of them were unsigned and there were numerous versions of documents purporting to represent the same transactions the documents that were received by c l on date contained an agreement dated date where tm purportedly sold the rights to the intangibles to manver for approximately dollar_figure except for the price and the parties this document was virtually identical to the agreement dated date where tm purportedly sold the rights to the intangibles to gatetown in some instances the corporate parties to an alleged agreement were not in existence on the date of the document an example is a document dated date whereby lince loaned money to gatetown and gatetown agreed to pay lince percent of gatetown’s income lince was not incorporated until date petitioners attempt to justify backdating as a common practice to memorialize agreements in these cases however the pattern of backdating was so pervasive as to cast doubt on the reliability of petitioners' representations as to what was agreed when and by whom the only intent that is clear is the intent to conform to c l's proposals to minimize or avoid tax_liability when the intangibles became legally protected by the registration of the trademarks in and there was no consideration paid to mtnv msi c l and the spanish investors were undecided as to whether manver or gatetown should hold the trademarks in their name the decision to hold the trademarks in manver’s name was not made until date when c l received a favorable tax ruling from the netherlands antilles the licensing agreements between manver and msi and manver and mdt were dated may and date several months before the final_decision to use manver was made additionally the language in the licensing agreements was almost verbatim language from a draft licensing agreement that hokanson at ll provided to the spanish investors on date the chronology shows that the trademarks could have been registered in the name of any of the entities controlled by the spanish investors the decision was driven by tax considerations and had no relation to who actually developed the intangibles the choice of which corporate entity to use occurred and the chain of possession and the subsequent licensing agreements were created after the favorable tax ruling and attempted to alter the facts to fit the tax planning the freedom to arrange one's affairs to minimize taxes does not include the right to engage in financial fantasies with the expectation that the internal_revenue_service and the courts will play along 765_f2d_643 7th cir affg 80_tc_955 courts have never regarded the simple expedient of drawing up papers as controlling for tax purposes when the objective realities are to the contrary 327_us_280 85_tc_332 if mtnv and manver had not been related mtnv would not have allowed the intangibles to be registered in manver’s name without compensation to mtnv neither mtnv msi nor manv mdt had a business reason to pay manver for intangible rights that manver did not own we are satisfied that the development of the intangibles was paid for by mtnv and that mtnv was the owner of the intangibles as defined in sec_1_482-4 income_tax regs to that extent we agree with respondent that the structure supporting the payment of royalties or franchise fees was a sham there was no arm’s-length reason for mtnv msi or manv mdt to compensate manver for_the_use_of intangibles that manver did not create develop or in substance have the ability to transfer accordingly the expenses were not ordinary and necessary business_expenses deductible under sec_162 r t french co v commissione60_tc_836 respondent’s determinations with respect to the franchise and royalty payments to manver will be sustained iii interest_expense and guarantee fees resulting from lump-sum franchise payments petitioners deducted amounts as interest and guarantee fees in connection with the promissory notes and the lump-sum royalty payments to manver petitioners argue that there were business reasons for the financing arrangements that the debt was bona_fide and that the economic_substance sought by the parties was accomplished petitioners support their argument by pointing out that the to 15-percent royalty rates made it difficult for petitioners to finance their planned expansion and that the financing allowed them to control the royalty payments during the expansion period petitioners further attempt to support their argument that there was economic_substance to the transactions on the basis that manver gave up the right to substantial pay-as- you-go royalties for several years and instead received cash and promissory notes with respect to the guarantee fees petitioners argue that because the guarantee fees paid on the commercial paper did not exceed the amounts that would be charged by an unrelated party those fees were reasonable for purposes of sec_162 and consistent with arm's-length amounts for purposes of sec_482 respondent contends that there was no genuine indebtedness underlying the interest payment as required by sec_163 and therefore the transactions were shams respondent asserts that the transactions lacked economic_substance and were entered into solely for tax-avoidance purposes respondent further contends that there was no economic_substance to the guarantee fees because there was no bona_fide debt to guarantee and because the guarantor controlled the ability of petitioners to repay the debt and the ability of the creditor to enforce the debt and the guarantee for interest to be deductible under sec_163 it must be paid on genuine indebtedness ie an indebtedness in substance and not merely in form 364_us_361 transactions that lack economic_substance and are conducted for the sole purpose of reducing tax_liability are disregarded as shams by the courts knetsch v united_states supra saviano v commissioner supra falsetti v commissioner supra in 435_us_561 the supreme court stated in applying this doctrine_of substance over form the court has looked to the objective economic realities of a transaction rather than to the particular form the parties employed the court has never regarded the simple expedient of drawing up papers 327_us_280 as controlling for tax purposes when the objective economic realities are to the contrary in the field of taxation administrators of the laws and the courts are concerned with substance and realities and formal written documents are not rigidly binding helvering v lazarus co u s pincite see also 356_us_260 324_us_331 nor is the parties’ desire to achieve a particular tax result necessarily relevant 363_us_278 the supreme court in concluding that the transactions there in issue were to be recognized for tax purposes held that where there is a genuine multiple-party transaction with economic_substance which is compelled or encouraged by business or regulatory realities is imbued with tax- independent considerations and is not shaped solely by tax-avoidance features that have meaningless labels attached the government should honor the allocation of rights and duties effectuated by the parties id pincite this court has articulated a definition of ‘sham in substance’ as the expedient of drawing up papers to characterize transactions contrary to objective economic realities and which have no economic significance beyond expected tax benefits falsetti v commissioner supra pincite see 752_f2d_89 4th cir affg in part and revg in part 81_tc_184 in falsetti we considered the totality of the facts and circumstances and determined that the purported purchase of certain real_property was a sham because of the absence of transfer of legal_title or other indicia of arm’s-length dealing drastically inflated sales prices and complete disregard of contractual terms in these cases we have considered the entire record and conclude that the financing arrangements for the royalty payments to manver lacked economic_substance and were shams entered into solely for tax-avoidance purposes this conclusion is based on many factors including the lack of arm's-length dealing circular money movements and other questionable business practices a close examination of the entities involved in the purported transactions reveals a complete lack of arm's-length dealing see 73_tc_1163 affd 673_f2d_1062 9th cir the spanish investors controlled every entity involved in the transactions they controlled the companies that were the source of the payments the companies that were to receive the payments and the companies through which the payments passed as part of the commercial paper and other transactions see pittler v commissioner tcmemo_1986_320 petitioners argue that the transaction had economic_substance because it was difficult to finance petitioners' planned corporate expansion and pay royalties of to percent to manver simultaneously petitioners' argument is unpersuasive for several reasons as we concluded earlier manver did not own the rights to the intangibles so there was no reason for msi and mdt to pay royalties to manver the heavy burden imposed by the alleged royalties simply casts further doubt on whether the rates were reasonable in fact because manver msi and mdt were all controlled by the same individuals the alleged financial hardship was self-imposed and could easily have been remedied by reducing the royalty rates the record is replete with additions alterations and revisions to agreements petitioners included in the lump-sum amounts royalty payments of dollar_figure million for a second california castle and a new jersey castle neither of which was built yet the second california castle never opened there is neither credible_evidence nor reason to believe that an unrelated party would have been willing to pay dollar_figure million in advance for royalty payments on speculation as to possible future need for the intangibles petitioners' position is further weakened by the amendments to the msi mdt and manver royalty agreements that provided for payments in excess of the lump-sum amounts if either mdt's or msi's gross_sales exceeded certain base amounts the amendments provided that msi and mdt were to pay manver percent of their gross_sales that were in excess of the base amounts an agreement to pay additional royalties in excess of the lump-sum amounts is inconsistent with the claim that the original lump- sum amount created such a hardship to petitioners' expansion plans it appears more likely that it was just another avenue for the spanish investors to receive corporate_distributions petitioners also argue that there was economic_substance to the transactions because manver gave up the right to substantial pay-as-you-go royalties for several years and instead received cash and promissory notes petitioners point out that manver agreed to accept a lesser sum in exchange for receiving the payments up front the difference in the amounts was determined by petitioners at the time of the transactions and represented the discount on the total payments if made over time to their present_value the purpose of discounting money to its present_value is to equalize the current value with the future value petitioners imply that there was a disadvantage to the up-front payment because it partially consisted of promissory notes the spanish investors however owed the notes to the spanish investors and therefore controlled the risk of loss any disadvantage to manver is illusory the circular transfer of money through related parties to create the illusion of payment is an indication of sham transactions karme v commissioner t c pincite7 in the instant cases enormous circular money movements between entities controlled by the spanish investors occurred approximately every days so that the interest on the payments would qualify for the exemption on withholding_tax in monahan v commissioner tcmemo_1994_201 affd without published opinion 86_f3d_1162 9th cir we found that the taxpayer's transactions lacked economic_substance and stated the various transfers among entities controlled or owned by the taxpayer are reminiscent of those with which we have previously dealt see eg 73_tc_1163 affd 673_f2d_1062 9th cir bail bonds by marvin nelson inc v commissioner tcmemo_1986_23 affd 820_f2d_1543 9th cir see also schiavenza v united_states aftr2d ustc par n d cal in those cases the taxpayers used foreign and domestic entities to make prearranged money movement s within the system of entities karme v commissioner supra pincite the funds involved in those money movements never left the system of controlled entities typical of the transactions in those cases were key documents that were not executed and sometimes not even written in final form until long after their purported dates id pincite loans and transfers that were made between system entities to negate risk of loss lenders that were continu ing to enjoy the use of funds supplied to other entities id pincite and back-to-back transfers of funds made within hours of each other all resulting in no net outlay of money by any single entity or person see bail bonds by marvin nelson inc v commissioner supra as in those cases it is apparent that taxpayer's transactions 'did not appreciably affect his beneficial_interest except to reduce his tax' bail bonds by marvin nelson inc v commissioner supra citing 364_us_361 quoting 248_f2d_399 2d cir here too the transfers are reminiscent of those with which we have previously dealt domestic and foreign entities were used to make prearranged money movements within the system of entities controlled by the spanish investors in date the j montaner-controlled companies primarily dapy and the santandreu-controlled companies primarily roundabout transferred dollar_figure million to gatetown gatetown transferred the money to mdt and msi mdt and msi issued commercial paper to five entities that were controlled by the spanish investors notwithstanding that the five entities did not contribute any funds to mdt or msi mdt and msi used the dollar_figure million combined with promissory notes to pay manver a total of dollar_figure million cash and dollar_figure million in promissory notes to avoid withholding on the interest on the dollar_figure million in notes to manver a round of commercial paper was issued during date manver transferred dollar_figure million to gatetown the funds went through a myriad of controlled entities within a day or two and ended with mdt's transferring dollar_figure2 million to manver as payment on the royalties manver then transferred dollar_figure2 million to gatetown which then transferred the money through a series of controlled entities eventually to have dollar_figure4 million transferred back to gatetown which transferred it to msi which in turn transferred it to manver petitioners effectively used dollar_figure2 million of funds supplied by manver to reduce debts to manver by dollar_figure million as subsequent rounds of commercial paper were issued the interest payments that were made to the controlled entities were then distributed to the spanish investors' eurotor companies the use of the commercial paper not only provided an opportunity to avoid withholding on the interest it also provided a method for the spanish investors to receive corporate_distributions tax free we examined similar facts in erhard v commissioner tcmemo_1991_290 modified by tcmemo_1992_376 supplemented by tcmemo_1993_25 affd 46_f3d_1470 9th cir where we concluded moreover the record clearly shows that the money movement technique made possible a group of transactions with a total value far in excess of the actual cash involved the circular money movements here involved generally began and ended with system entities with no change in the economic position of the system viewed as a whole quite often the money movements occurred in a single day the stream of money flowing through the intermediate entities supported by mere bookkeeping entries or by the devices of back to back loans was without economic_substance see karme v commissioner supra we found that the circular money movement amounted to a sham in substance and underscored a complete lack of economic_substance to support an interest_expense_deduction erhard v commissioner supra petitioners attempt to distinguish the instant cases from the other circular money movement cases they argue that in the instant cases there is real value underlying the lump-sum royalty payments petitioners contend that the real value consisted of the right to use the payee's valuable_intangibles for an extended period as we concluded earlier manver did not own or transfer the intangibles and therefore petitioners could have used the intangibles without paying manver petitioners have failed to persuade us that we should treat their circular money movements as anything other than shams additionally petitioners have failed to persuade us that the transactions were entered into for reasons other than tax_avoidance petitioners admit on brief that had they been informed that the netherlands antilles treaty exemption for interest would not expire on date they would have simply signed the notes to manver paid interest thereon until the notes were paid off and completely avoided the commercial paper headaches santandreu testified that the reason the commercial paper was issued was to have the advantages of not paying withholding on the interest both of these explanations support the conclusion that the transactions were entered into solely for tax-avoidance purposes petitioners deducted the guarantee fees as an ordinary and necessary business_expense under sec_162 petitioners rely on a a e b jones co v commissioner tcmemo_1960_284 and argue that because the amount of the guarantee fees did not exceed amounts that would have been charged to an unrelated party the fees were reasonable for purposes of sec_162 in that case surety companies would not issue bonds to cover corporate contracts without the personal guarantees of the jones brothers while we looked at the reasonableness of the guarantee fees there was no issue as to whether the guarantee fees were ordinary and necessary those facts are easily distinguishable from the facts in these cases here petitioners have failed to show that the commercial paper would not have been issued without the guarantee fees the spanish investors through dapy and roundabout provided the money and controlled the entities through which the money flowed dapy and roundabout also guaranteed the issuance of the commercial paper and received the guarantee fees the guarantee fees were not a condition of the issuance and did not alter the economic_substance of the transaction because the fees did not change the level of risk for any of the participants dapy and roundabout had the dollar_figure million that was originally advanced to gatetown returned to them approximately months after it was advanced additionally the transactions underlying the guarantee payments were shams that were entered into solely for tax-avoidance purposes the interest was not paid on genuine indebtedness as required by sec_163 there was no ordinary and necessary business_purpose for the guarantee fees as required by sec_162 therefore petitioners cannot deduct the interest and guarantee expenses on the lump-sum royalty payments accordingly we sustain respondent's determinations as to those issues iv interest deductions on the sec_351 transactions petitioners deducted interest payments on the promissory notes given in exchange for assets in the sec_351 transactions petitioners argue that the sec_351 transactions established an unconditional obligation to pay and that the promissory notes were valid debt notwithstanding the year-long delay in finalizing the notes respondent contends that the amounts in issue should be treated as equity because petitioners lacked the intent and ability to repay the funds and therefore the funds were at the risk of the business the classic debt is an unqualified obligation to pay a sum certain at a reasonably close fixed maturity_date along with a fixed percentage in interest payable regardless of the debtor's income or lack thereof 248_f2d_399 2d cir remanding tcmemo_1956_137 on another issue affd 262_f2d_512 2d cir in 293_us_465 the supreme court disregarded a corporate_reorganization because although the transaction was in form a reorganization in substance there was no business_purpose other than tax_avoidance the court recognized the legal right of a taxpayer to decrease the amount of taxes owed by means that the law permits however the court qualified the right of the taxpayer to reduce taxes stating but the question for determination is whether what was done apart from the tax motive was the thing which the statute intended id pincite the principle set down in gregory is not limited to situations where the issue is whether or not a transaction is to be completely ignored for tax purposes the court in gilbert v commissioner f 2d pincite stated the principle is fully as applicable where there is no doubt that a very real transaction has taken place and the question is whether the characterization urged by the taxpayer accords with substantial economic reality in either case the taxpayer must show that his treatment of the transaction does not conflict with the meaning the congress had in mind when it formulated the section sub judice the court in gilbert acknowledged that statutory terms should not be interpreted independent of their context and underlying policy concluding that not every advance cast in the form of a loan gives rise to an 'indebtedness' which will justify a tax deduction id pincite in gilbert v commissioner f 2d pincite the court addressed the issue of what principle is to be applied by the finder of facts in determining whether a given advance of money by a shareholder to a closely_held_corporation is a loan within the meaning of the internal_revenue_code after evaluating various criteria the court stated congress evidently meant the significant factor to be whether the funds were advanced with reasonable expectations of repayment regardless of the success of the venture or were placed at the risk of the business from the point of view of the corporation the code allows a deduction for interest_paid on indebtedness yet it allows no deduction for dividends_paid thus where a corporation pays for_the_use_of money which it will return it is in effect allowed a deduction for a business_expense just as it is allowed a deduction for the expense of renting a building where however a corporation pays dividends it is not incurring a business_expense it is distributing profits while interest and profits are not always distinguishable they are distinct concepts and the distinction however imperfect it may be in a particular case lies in the degree of risk involved thus it would do violence to the congressional policy to permit an interest_deduction where the loan is so risky that it can properly be regarded only as venture capital id pincite applying these principles to the instant cases we do not have to set_aside or disregard the sec_351 transactions as a prerequisite to evaluating the interest deductions we must decide whether the loans as they existed comport with the legislative intent behind sec_163 and specifically whether the funds were advanced with reasonable expectations of repayment regardless of the success of the venture or whether the funds were placed at the risk of the business according to petitioners' form after the double sec_351 transactions were complete msi had dollar_figure million worth of assets of which approximately dollar_figure was goodwill and mdt had dollar_figure million in assets of which approximately dollar_figure was goodwill conversely msi's and mdt's tangible assets were valued at approximately dollar_figure and dollar_figure respectively in exchange for the dollar_figure in tangible assets and dollar_figure of goodwill msi transferred to mtbv stock that it valued at dollar_figure million and a negotiable promissory note valued at dollar_figure million the note bore interest pincite percent interest only paid quarterly there were several versions of the note with different terms including and years the note did not state on its face that it was secured in exchange for the dollar_figure in tangible assets and dollar_figure of goodwill mdt transferred to manb stock that it valued at dollar_figure million and a negotiable promissory note valued at dollar_figure million the note bore interest pincite percent interest only paid quarterly with the principal due in years the note did not state on its face that it was secured 308_f2d_39 2d cir remanding 35_tc_268 articulated the evaluation criteria set forth in gilbert v commissioner stating the starting point is of course whether there is an intent to repay for in the absence of that no debt can be said to exist in reaching a conclusion as to petitioners' intent to repay we gave substantial weight to petitioners' delay in finalizing the promissory notes until date over a year after the sec_351 transactions occurred petitioners rely on several cases to argue that the courts have held that absence of a formal writing does not affect the validity of the underlying debt see eg 42_tc_601 baldwin v commissioner tcmemo_1993_433 however these cases are primarily concerned with entities changing from partnerships to corporations and do not involve such lengthy time periods or promissory notes based on intangible assets that are not owned by the taxpayer respondent contends and we agree that the reason the notes were not finalized was because c l was waiting for tax rulings that would determine how the interest payments would be taxed there were no discussions on the repayment of the debt or on obtaining security for the promissory notes petitioners argue that the reason that there were no discussions as to repayment is obvious petitioners' obvious reason is that there was never any question that the debt was intended to be repaid it appears equally obvious that petitioners were not concerned with repayment the delay in finalizing the promissory notes supports respondent's view the delay in finalizing the promissory notes also indicates a lack of arm's-length dealing advances to a closely_held_corporation by its shareholders are subject_to particular scrutiny the absence of arm's-length dealing provides the opportunity to contrive a fictional debt shielding the real essence of the transaction and obtaining benefits unintended by the statute gilboy v commissioner tcmemo_1978_114 an unrelated third party would not transfer substantial assets over a year in advance of receiving the promissory notes an unrelated third party would be concerned about repayment of the notes when the asset supporting the notes consisted primarily of goodwill in the form of tradenames and trademarks that according to petitioners' form the obligee did not own we do not believe outside investors would have made similar advances the notes were unsecured and the leased intangibles were percent and percent of the total value of mdt and msi respectively in the event petitioners were unable to repay a creditor would have little if any chance of recovering the loan additionally an outside investor would want to have the value of the entities substantiated the value of manv increased from dollar_figure on date to dollar_figure million on date although tax savings motives are not given conclusive weight they should be given weight commensurate with the extent to which they contribute to an understanding of the external facts of the situation gilbert v commissioner f 2d pincite the facts overwhelmingly support that the motive for the sec_351 transactions was tax_avoidance the finalization of every document was predicated on tax rulings from various foreign entities the corporate planning was centered around methods to repatriate funds without paying tax as we discussed previously the form to avoid taxes was created by petitioners and c l and the documents were created to fit that form notwithstanding the substance of the arrangements the preponderance_of_the_evidence supports the conclusion that the funds were placed at the risk of the business and repayment was dependent on the success of the venture we reach that conclusion because petitioners lacked the intent to repay the transactions were not at arm's length an unrelated creditor would not have made similar advances and the transactions were driven solely by tax-avoidance motives gilbert v commissioner supra gilboy v commissioner supra accordingly the treatment of the loans as valid indebtedness would not comport with the intent of sec_163 therefore respondent's determinations will be sustained as to this issue v the dollar_figure that mdt paid to msi as a marketing fee petitioners deducted dollar_figure as a marketing expense on their fiscal_year date to date federal tax_return petitioners argue that mdt paid msi the money as compensation_for the use of msi personnel in connection with opening the california castle respondent contends that the payments were an attempt to split profits between msi and mdt and as such were not deductible respondent also contends that the documents memorializing the transaction were backdated petitioners sought advice from c l on how to structure an arrangement where two entities could share profits and losses equally while one company retained the benefit of appreciation in the property in date c l gave petitioner advice that consisted of warnings about tax implications and a suggestion to set up a management agreement with fees contingent on profits during june or date a document dated date appeared the document contained the advice that c l rendered months after the date on the document we are unpersuaded that the similarities were coincidental additionally the payment term of not later than year after manv filed its tax returns would have required a payment no later than date mdt manv paid msi mtnv with a check dated date we are persuaded that the documents were backdated although backdated documents may imply fraudulent intent it does not necessarily mandate a denial of petitioners' deduction 796_f2d_303 9th cir affg tcmemo_1984_601 baldwin v commissioner tcmemo_1993_433 petitioners however have the burden of proving that the payments were for marketing fees because of the lack of credible_evidence to support petitioners' position and the unreliability of the backdated documents we conclude that petitioners have not met their burden_of_proof accordingly we sustain respondent's determination with respect to this issue vi new jersey and california expansion expenses petitioners deducted expenses_incurred with the development of two new castles in california and new jersey petitioners argue that these amounts were expended for their own benefit and account in the expansion of their existing business to new locations respondent disallowed the deductions on the basis that the expenses did not belong to mdt but were startup expenses of separate entities gci sdci and mci petitioners agree that the subsidiaries were separate legal entities but argue that the issue is whether the expansion was carried out by gci sdci and mci or by petitioners while a taxpayer is free to organize his affairs as he chooses nevertheless once having done so he must accept the tax consequences of his choice whether contemplated or not and may not enjoy the benefit of some other route he might have chosen to follow but did not 417_us_134 the issue is whether petitioners may retroactively change their form once petitioners realized that there was a tax advantage to a different type of organizational structure a taxpayer generally may not successfully contend that the substance of a transaction was other than the form he chose as a general_rule the government may indeed bind a taxpayer to the form in which he has factually cast a transaction the rule exists because to permit a taxpayer at will to challenge his own forms in favor of what he subsequently asserts to be true substance would encourage post-transactional tax-planning and unwarranted litigation on the part of many taxpayers and raise a monumental administrative burden and substantial problems of proof on the part of the government citations omitted in re steen 509_f2d_1398 n 9th cir 85_tc_1005 c l's date tax planning letter to santandreu set out the then current structure of gci sdci and mci ie separate corporations for each castle--the format adopted for the florida and buena park castles the letter stated that they were separate entities that had and were currently incurring startup costs the c l letter recommended that mdt recharacterize previous advances made to the separate entities as divisional expenditures and operate the two entities as divisions noting that andres gelabert indicated that the minority shareholders would have no objection to this idea the reason for making these recommendations was solely to achieve tax benefits the anticipated benefits were that mdt could deduct mci's and gci sdci's startup expenses and lump-sum franchise payments both mci and gci sdci continued to operate in their own names after c l suggested the divisional changes gci sdci had board_of directors meetings into date mci continued to do business and enter into contracts in its own name until the new jersey castle opened based on petitioners' documentation and their conduct we are persuaded that mci and gci sdci were separate entities that incurred their own startup costs accordingly respondent's determination as to this issue will be sustained vii additions to tax and penalties for fraud and negligence a fraud respondent determined that some of petitioners are subject_to additions to tax and penalties for fraud and in the alternative negligence the addition_to_tax in the case of fraud is a civil sanction provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from the taxpayer's fraud 303_us_391 respondent has the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b specifically respondent must prove an underpayment_of_tax and fraudulent intent respondent cannot rely on petitioners' failure to overcome the normal presumption of correctness of the notice_of_deficiency as to any of the elements necessary to proving fraud 53_tc_96 klein v commissioner tcmemo_1984_392 affd 880_f2d_260 10th cir thus our disallowance of various disputed deductions does not satisfy respondent's burden of proving by clear_and_convincing evidence an underpayment to which the addition_to_tax for fraud applies fraudulent intent may be inferred from various kinds of circumstantial evidence or badges_of_fraud including understatement of income inadequate records implausible or inconsistent explanations of behavior concealing assets or failure to cooperate with tax authorities 317_us_492 796_f2d_303 9th cir affg tcmemo_1984_601 respondent cites numerous badges_of_fraud such as the creation and backdating of documents false statements in documents the use of nominees and the failure to disclose related-party information to the irs the facts indicate and we have concluded in previous portions of this opinion that petitioners backdated and created documents put false information in documents used nominees to sign documents and presented the false documents to the irs however the presence of badges_of_fraud will not automatically negate an alternative explanation for petitioners' actions ishijima v commissioner tcmemo_1994_353 klein v commissioner supra petitioners argue that they are not liable for additions to tax and penalties for fraud or negligence because they reasonably and in good_faith followed the advice of c l and other professionals in their brief petitioners state they had no reason to believe that the advice they received was incorrect nor did they have the knowledge or experience to second-guess that advice citing 469_us_241 respondent argues that petitioners were sophisticated businessmen who were able to function in a highly competitive environment and therefore they cannot claim reliance on their advisers particularly if petitioners failed to provide the advisers with correct and complete information see 59_tc_473 additionally respondent points out that petitioners did not always follow the advice of their advisers in all their business planning petitioners had as a goal reducing their taxes tax reduction is an acceptable goal as long as the reduction involves transactions with substance and is by a legal means 435_us_561 c l offered tax planning that would reduce petitioners' taxes throughout c l's engagement with petitioners c l suggested various organizational changes and structures that would reduce petitioners' taxes the badges_of_fraud occurred after c l suggested a new organizational structure or change for petitioners c l suggested that petitioners' organization was a franchise and backdated documents appeared specifically the january and date agreements those agreements attempted to substantiate a franchise arrangement and contained the same language that was in a tax planning letter that c l sent to petitioners in c l obtained tax rulings on which company should own the intangibles and subsequently backdated documents appeared that attempted to substantiate the chain of sale of the intangibles from tm to gatetown to manver c l suggested licensing agreements for the intangibles and subsequently backdated documents appeared containing the same language that was in a draft letter written months after the date on the licensing agreements c l suggested commercial paper as a method to avoid withholding_tax and petitioners engaged in circular financing transactions on numerous occasions c l received information from petitioners that was contradictory to information that c l already knew or that did not fit with the tax plan when the information was subsequently changed to fit the tax plan c l never questioned it in date c l received documents that included a contract for the sale of intangibles from tm directly to manver later that contract was replaced by two contracts that represented a sale of the intangibles from tm to gatetown and then from gatetown to manver in c l's files there are notes that indicate the actual ownership of many of the corporations involved in the various transactions c l prepared petitioners' returns without disclosing the related-party information c l's california office misled or failed to advise its florida office of certain material facts c l knew that gci sdci and mci were operating as separate entities when c l determined that taxes could be avoided it advised petitioners to recharacterize the entities to divisions c l apparently put its own pecuniary interest and its desire to continue working for petitioners over its duty to reasonably ascertain the true facts and fully to inform petitioners of the consequences of following c l's advice petitioners provided information to c l albeit not all correct information and c l chose to be selective with the information c l chose to use the information that assisted c l with petitioners' tax planning strategy and to claim ignorance of any other information cf 532_f2d_697 9th cir defining willful_blindness 728_f2d_492 11th cir c l suggested tax-avoidance strategies and petitioners tried to comply with c l's recommendations even when petitioners believed that compliance involved fabricating documents c l failed to advise petitioners fully as to their obligations and failed to make any effort to obtain the correct facts these failures coupled with c l's use of the form created by the false documents amounted to tacit advice by c l that petitioners' actions were not only acceptable but desired c l's tacit approval caused petitioners to continue in the practice-- c l suggested the plan petitioners responded and c l continued with the next tax planning strategy the spanish investors were sophisticated businessmen but they relied on c l to advise them with respect to the requirements of u s law we agree that there are many badges_of_fraud present in these cases we conclude however that respondent has not negated the alternative explanation petitioners' reliance on c l by clear_and_convincing evidence moreover respondent has not proven the falsity of the disallowed deductions by clear_and_convincing evidence the additions to tax and penalties for fraud will not be sustained b negligence sec_6653 imposes an addition_to_tax in an amount equal to percent of the underpayment if any part of the underpayment is due to negligence or disregard of rules or regulations sec_6653 applies to tax returns with a due_date prior to date the section was repealed date and recodified in sec_6662 sec_6662 imposes a penalty in an amount equal to percent of the portion of underpayment which is attributable to negligence or disregard of rules or regulations negligence is defined as the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 quoting marcello v commissioner 308_f2d_499 5th cir negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return including any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_6653 sec_6662 sec_1_6662-3 income_tax regs disregard includes any careless reckless or intentional disregard of rules or regulations sec_6653 sec_6662 sec_1_6662-3 income_tax regs petitioners argue that they should not be liable for the negligence_penalty because they relied on their advisers petitioners state that the reliance was reasonable given petitioners' language problems lack of u s business experience and total unfamiliarity with u s tax laws respondent contends that petitioners disregarded rules or regulations and were negligent when they created false and backdated documents submitted false information on their tax returns and to the irs during audit and claimed deductions based on the false information respondent states that petitioners cannot claim reliance on their advisers because petitioners provided incomplete and incorrect information to c l and disregarded c l's advice petitioners rely on 469_us_241 in boyle the supreme court stated that it is reasonable for a taxpayer to rely on an accountant or attorney who advises a taxpayer on a matter of tax law id pincite however reliance by a lay person on a lawyer is of course common but that reliance cannot function as a substitute for compliance with an unambiguous statute id in boyle the taxpayer failed to file an estate_tax_return the supreme court stated that it takes no special training or effort to ascertain a deadline and make sure that it is met the court held that the taxpayer's failure_to_file was not excused by the taxpayer's reliance on an agent in these cases petitioners failed to comply with unambiguous information requests on their federal tax returns and during the irs audit as early as petitioners were notified by c l's orlando office that a reporting entity had to report each transaction with a related_party on a form_5472 which should be filed with their tax returns the federal tax forms specifically requested information about related parties petitioners failed to disclose all of the required information and to file the appropriate forms taxpayers cannot hide behind a claim that they were not aware of the need to provide the information because they did not read their returns the voluntary failure to read a return and blind reliance on another for the accuracy of a return are not sufficient bases to avoid liability for negligence additions to tax 21_tc_678 additionally petitioners continued to withhold related-party information during the irs audit santandreu provided a document to the irs that stated that he did not know the shareholders of dapy manver lince and promidux petitioners were owned and operated by sophisticated businessmen they did not have to have knowledge of u s tax laws or any special training to understand the significance of creating and backdating documents a central figure with respect to the backdated documents onate was not called by petitioners to testify notwithstanding the court's expressed interest in having him called as a witness respondent was unable to effectuate service on onate because onate was out of the country petitioners also did not call a gelabert or segui to testify at the time of trial kim testified as an officer of petitioners his testimony concerning what he forsyth and others knew in and what he knew when he signed returns as a corporate officer was evasive ambiguous and inconsistent in these cases the volume of backdated documents in evidence was substantial and included contracts licensing agreements contracts for the sale of the tm intangibles and the promissory notes in the sec_351 transactions in addition to the versions of the documents that petitioners claim are authentic there are numerous versions of many of the documents that contained varying price terms party names interest rates and maturity dates respondent failed to prove by clear_and_convincing evidence that petitioners' claimed reliance on c l was fictitious however for reliance to be a defense to negligence petitioners must prove that the reliance was reasonable 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 petitioners cannot claim reliance on their advisers' advice if they failed to follow it c l advised that it was better not to have related parties in the commercial paper transactions and as guarantors forsyth testified that he had specifically discussed the use of related parties with onate and that forsyth's preference was that the majority of the investors be or the substantial part of the investment be purchased by unrelated parties petitioners used related parties anyway in one of forsyth's draft letters which recounted meetings with santandreu c l advised against claiming a super_royalty franchise payment and management fees petitioners claimed a super_royalty ie percent in addition to percent management fees forsyth testified that documents marked draft were used for discussion purposes notes of a subsequent meeting contained in c l's files and introduced into evidence by petitioners specifically refer to discussions of the royalty rates and management fees by reference to the draft document thus we believe that petitioners were aware of and disregarded c l's advice petitioners also rely on 902_f2d_380 5th cir revg tcmemo_1988_408 and argue that petitioners did not have the knowledge or experience to question their advisers see vorshek v commissioner 933_f2d_757 9th cir we find material distinctions between the heasleys and the officers of petitioners here petitioners' officers had considerable business experience and were given specific requests and advice petitioners' officers were able to understand what was expected of them petitioners contend that respondent's argument on this last point is based on an exhibit that was not received in evidence we rely however on exhibit bgs which was received on date and is quoted in our findings we are not persuaded that petitioners' claimed reliance on their advisers was reasonable the record contains numerous instances where petitioners' officers were aware of the rules and regulations and either disregarded them or did not make a reasonable attempt to comply with them therefore we sustain respondent's determination as to the negligence penalties viii substantial_understatement and increased interest a substantial_understatement sec_6661 imposes an addition_to_tax in an amount equal to percent of the underpayment of income_tax if the underpayment is attributable to a substantial_understatement sec_6661 applies to tax returns with a due_date prior to date the section was repealed date and recodified in sec_6662 sec_6662 imposes a penalty in an amount equal to percent of the portion of underpayment which is attributable to any substantial_understatement_of_income_tax for purposes of sec_6661 and sec_6662 an understatement is substantial if it exceeds the greater of percent of the correct_tax or dollar_figure or in the case of a corporate taxpayer dollar_figure sec_6661 and b d a and b the term understatement is defined as the excess of the amount of tax required to be shown on the return for the taxable_year over the amount of tax_shown_on_the_return for the taxable_year reduced by any rebate sec_6661 sec_6662 in calculating understatements items for which there was substantial_authority or adequate_disclosure are not to be considered sec_6661 and ii d b i and ii petitioners argue that there was no understatement and if the court determines that there was a substantial_understatement the addition_to_tax should be waived because there was reasonable_cause for the understatement and petitioners acted in good_faith we are not persuaded that petitioners acted in good_faith or that they had reasonable_cause for the understatements petitioners' failure to submit forms was an attempt at concealment not disclosure accordingly respondent's determination will be sustained b increased interest former sec_6621 applies to tax returns with a due_date prior to date and provides for an increase in the rate of interest on underpayments the rate is increased to percent of the statutory rate on underpayments that exceed dollar_figure and are attributable to tax-motivated transactions tax-motivated transactions include any sham or fraudulent transaction sec_6621 petitioners argue that they are not liable for the increased rate because they did not engage in any sham or fraudulent transactions we have previously concluded that petitioners engaged in several tax-motivated transactions that lacked economic_substance such transactions are sham within the meaning of sec_6621 864_f2d_93 9th cir affg 88_tc_1086 88_tc_583 affd 862_f2d_400 2d cir affd without published opinion sub nom mcdaniel v commissioner 862_f2d_308 3d cir the underpayments attributable to those transactions will bear additional interest as will any others where petitioners have not specifically proven that respondent's determination was erroneous ix withholding of tax at the source sec_1441 and sec_1442 provide for a 30-percent withholding_tax on foreign individuals and corporations as follows sec_1441 withholding of tax on nonresident_aliens a general_rule -- all persons in whatever capacity acting including lessees or mortgagors of real or personal_property fiduciaries employers and all officers and employees of the united_states having the control receipt custody disposal or payment of any of the items of income specified in subsection b to the extent that any of such items constitutes gross_income from sources within the united_states of any nonresident_alien_individual or of any foreign_partnership shall except as otherwise provided in regulations prescribed by the secretary under sec_874 deduct and withhold from such items a tax equal to percent thereof b income items --the items of income referred to in subsection a are interest other than original_issue_discount as defined in sec_1273 dividends rent salaries wages premiums annuities compensations remunerations emoluments or other fixed_or_determinable_annual_or_periodical_gains_profits_and_income sec_1442 withholding of tax on foreign_corporations a general_rule --in the case of foreign_corporations subject_to taxation under this subtitle there shall be deducted and withheld at the source in the same manner and on the same items of income as is provided in sec_1441 a tax equal to percent thereof respondent determined that petitioners were liable for withholding_tax on the deficiencies related to a interest that mdt and msi paid to mabv and mtbv respectively b franchise fees that manv paid to manver in the fiscal_year ended date c amounts that mdt and msi paid to manver in date d amounts that manv msi and mdt paid to eurotor as management and consulting fees e guarantee fees that mdt and msi paid to dapy and roundabout in connection with the commercial paper transactions f interest that mdt and msi paid to the commercial paper holders and g fees that manv paid to santandreu and segui in the fiscal_year ended date the aggregate amounts for msi and mdt are approximately as follows msi manv mdt year total adjustments dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure a substantial portion of the amounts that constituted the total adjustments listed as items a through g above was ultimately paid to the spanish investors through the various entities representing them in contrast total dividend payments were approximately as follows year s total dividends_paid mtnv msi manv mdt dollar_figure -0- dollar_figure -0- petitioners have conceded items f and g therefore only issues a through e remain for decision a interest that mdt and msi paid to mabv and mtbv respectively petitioners argue that the interest_paid on the promissory notes that were exchanged in the sec_351 transactions was not subject_to_withholding because interest was exempt under a dutch treaty in existence at the time petitioners argue that mabv and mtbv were viable business entities and that the debt owed to them was bona_fide respondent contends that to the extent the court finds that the payments are return of equity and not interest petitioners are liable for withholding because they have not established any treaty exemption we concluded earlier that the amounts that were paid from mdt and msi to mabv and mtbv were not interest because there was no debt as required under sec_163 in reaching our conclusion we did not have to make a decision about the viability of mabv and mtbv as business entities and we do not have to do so now the payments that mdt and msi made to mabv and mtbv respectively were paid in relation to an equity contribution from mabv and mtbv to mdt and msi respectively accordingly the payments are subject_to the withholding_tax and respondent's determination is sustained b franchise fees that were paid_by manv to manver in fiscal_year ended date petitioners argue that manver was a corporation validly formed under the laws of the netherlands and that the payments were exempt under a treaty with the netherlands respondent contends that the payments were disguised dividends that were paid to the spanish investors and therefore petitioners are not entitled to a benefit under the treaty we concluded earlier that manver did not own the intangibles and therefore there was no arm's-length reason to make franchise payments and the payments were not ordinary and necessary under sec_162 because manv had no reason to compensate manver the manv payments were dividends to the shareholders of manv although the dividends in form passed through manver the ultimate payees were the manv shareholders accordingly the payments are subject_to_withholding tax and respondent's determination is sustained c mdt and msi payments to manver in date petitioners argue that the date transactions in connection with the up-front royalty payments were not shams and the cash payments should be recognized petitioners further argue that there is no withholding applicable because the significant event for withholding_tax purposes was the lump-sum payment in date respondent contends that the up-front payments were illusory and shams and therefore those payments were not subject_to_withholding respondent asserts that the withholding would apply later when petitioners repatriated the funds as dividends through the guise of loan payments we concluded previously that the transactions in connection with the up-front royalty payments were shams that were entered into solely for tax-avoidance purposes we agree with respondent that the payments were illusory and are not subject_to_withholding we also agree that the amounts paid out as loan payments on the transactions were dividends and were subject_to_withholding when the payments were made accordingly respondent's determination is sustained d amounts that manv msi and mdt paid to eurotor as management and consulting fees petitioners argue that the management and consulting fees that were paid to eurotor represent income effectively connected with the conduct of eurotor's trade_or_business that the income was reported on income_tax returns filed by eurotor in the united_states and therefore that no income_tax_withholding was required under sec_1442 respondent contends that the amounts paid were for services or dividends and because they are u s source income are subject_to the withholding sec_1441 provides an exception to the withholding rules under sec_1441 and sec_1442 income connected with united_states business --no deduction or withholding under subsection a shall be required in the case of any item_of_income other than compensation_for_personal_services which is effectively connected with the conduct_of_a_trade_or_business within the united_states and which is included in the gross_income of the recipient for the taxable_year sec_1442 incorporates the sec_1441 exclusion as it applies to corporations we have previously concluded that the management and consulting fees paid to eurotor were reasonable and for management services as required by sec_162 and accordingly we have allowed the deductions as petitioners point out the income must be effectively connected with a trade_or_business and included in the gross_income of the recipient eurotor's federal tax returns for fiscal years ended date and date reported income effectively connected with a trade_or_business in the united_states eurotor's federal tax_return for the fiscal_year ended date was marked final return and contained the following statement eurator s a is not effectively connected with the conduct_of_a_trade_or_business accordingly eurator s a is not required to file a u s income_tax return of a foreign_corporation form 1120f the return did not report any effectively_connected_income for and there is no evidence that a return was filed therefore to the extent that eurotor reported the management and consulting fees on its federal tax_return petitioners are entitled to the exemption from withholding for and petitioners are not entitled to the exemption from withholding because the management services were u s source income and there was no effectively_connected_income included in the gross_income of the recipient e guarantee fees paid to dapy and roundabout in connection with the commercial paper transactions petitioners argue that the guarantee fees were not specifically sourced under sec_861 or sec_862 and urge the court to characterize the payments as for services or to adopt an insurance premium analogy respondent contends that to the extent the court concludes that the payments are dividends the payments are subject_to_withholding we concluded earlier that the payments underlying the guarantee fees were shams and that there was no ordinary and necessary business_purpose for the guarantee fees as required by sec_162 the amounts paid to dapy and roundabout and subsequently distributed to the spanish investors as guarantee fees were dividends accordingly respondent's determination will be sustained x failure to deposit withholding_tax respondent contends that petitioners are liable for a penalty under sec_6656 because they failed to withhold and periodically deposit withholdings of tax respondent asserts that the penalty applies to the extent that the court concludes that the mdt payments to various foreign entities and individuals were subject_to the 30-percent withholding under sec_1442 and petitioners failed to withhold sec_6656 as it applies to returns with a due_date prior to date states sec_6656 failure to make deposit of taxes or overstatement of deposits a underpayment_of_deposits --in case of failure by any person required by this title or by regulation of the secretary under this title to deposit on the date prescribed therefor any amount of tax imposed by this title in such government depositary as is authorized under sec_6302 to receive such deposit unless it is shown that such failure is due to reasonable_cause and not due to willful neglect there shall be imposed upon such person a penalty of percent of the amount of the underpayment for purposes of this subsection the term underpayment means the excess of the amount of the tax required to be so deposited over the amount if any thereof deposited on or before the date prescribed therefor petitioners rely on revrul_75_191 1975_1_cb_376 to support their position that the penalty is not applicable petitioners' reliance is misplaced because revrul_75_191 addresses employee and employee federal_insurance_contributions_act fica and income taxes which are not in issue here petitioners argue further that the facts and law were sufficiently doubtful that there was reasonable_cause for mdt's failure to withhold and mdt relied on the advice of c l as we concluded earlier the facts and law were not sufficiently doubtful as to petitioners' obligation to withhold petitioners misrepresented the facts and disregarded the rules the regulations and the advice of c l's florida office the preponderance_of_the_evidence supports the conclusion that petitioners' failure to withhold and deposit was not due to reasonable_cause see ellwest stereo theaters v commissioner tcmemo_1995_610 accordingly respondent's determination as to this issue is sustained to reflect the foregoing and concessions of the parties decisions will be entered under rule
